 



EXHIBIT 10.1
 
 
STOCK PURCHASE AGREEMENT
among
LADENBURG THALMANN FINANCIAL SERVICES INC.,
THE INVESTACORP COMPANIES,
THE VIA COMPANIES
and
BRUCE ZWIGARD
and
BRUCE A. ZWIGARD GRANTOR RETAINED ANNUITY TRUST
dated June 20, 2007
Dated October 19, 2007
 
 

 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT (this “Agreement”), is hereby made and
entered into effective as of October 19, 2007, by and among LADENBURG THALMANN
FINANCIAL SERVICES INC., a Florida corporation (“LTFS”), the INVESTACORP
COMPANIES (as hereinafter defined), the VIA COMPANIES (as hereinafter defined),
BRUCE A. ZWIGARD (“Zwigard”) and BRUCE A. ZWIGARD GRANTOR RETAINED ANNUITY
TRUST, dated June 20, 2007 (the “GRAT,” together with Zwigard, the
“Stockholders”).
RECITALS
     WHEREAS, the Stockholders are the owners of all of the issued and
outstanding capital stock of each of the corporations designated as an
“Investacorp Company” on Schedule I annexed hereto (each, an “Investacorp
Company” and, collectively, the “Investacorp Companies”) and each of the
corporations designated as a “VIA Company” on Schedule I annexed hereto (each, a
“VIA Company” and, collectively, the “VIA Companies”) (each of the Investacorp
Companies and the VIA Companies, individually, a “Company” and, collectively,
the “Companies”); and
     WHEREAS, upon the terms and subject to the conditions of this Agreement,
LTFS desires to purchase from the Stockholders, and the Stockholders desire to
sell to LTFS, all of the issued and outstanding capital stock of each of the
Companies (collectively, the “Company Stock”).
     NOW, THEREFORE, in consideration of the mutual promises herein contained,
and other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:
ARTICLE I
PURCHASE AND SALE
     SECTION 1.1 Definitions. Certain capitalized terms used in this Agreement
and not otherwise defined herein shall have the meanings specified in
Article VIII.
     SECTION 1.2 Purchase and Sale of Company Stock. Upon the terms and subject
to the conditions contained herein, at the Closing, the Stockholders shall sell,
convey, transfer, assign and deliver to LTFS all of their right, title and
interest in the Company Stock, and LTFS will purchase and acquire the Company
Stock from the Stockholders, provided that, the sale of the outstanding capital
stock of IAS (the “IAS Stock”) to LTFS shall be effective, and the conveyance,
transfer and assignment of the IAS Stock shall occur, on December 31, 2007 (the
“IAS Transfer Date”). In each case, the sale, conveyance, transfer and delivery
of the Company Stock shall be free and clear of any and all Liens.

 



--------------------------------------------------------------------------------



 



     SECTION 1.3 Closing. Unless this Agreement shall have been terminated
pursuant to Section 7.1, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Graubard Miller,
The Chrysler Building, 405 Lexington Avenue, 19th Floor, New York, New York
10174 at a time and date to be specified by the Parties, which shall be no later
than the second Business Day after the satisfaction or waiver of the conditions
set forth in Article V, or at such other time, date and location as the Parties
hereto agree in writing (the “Closing Date”).
     SECTION 1.4 Purchase Price. Subject to the terms and conditions of this
Agreement, LTFS hereby agrees to pay and deliver, at Closing, a purchase price
for the Company Stock consisting of (i) Twenty-Five Million Dollars
($25,000,000.00) cash, payable to the Stockholders by wire transfer of
immediately available funds in accordance with wire instructions to be delivered
by the Stockholders to LTFS on or prior to the Closing Date, and (ii) Fifteen
Million Dollars ($15,000,000), with interest accruing thereon at an interest
rate per annum equal to four and eleven hundredths percent (4.11%), compounded
monthly, payable to Zwigard in thirty-six (36) equal monthly installments of
combined principal and interest of Four Hundred Forty Two Thousand Eighty
Dollars and Twenty Cents ($442,080.20), all as more particularly described in
that certain non-negotiable promissory note (the “Note”) to be executed and
delivered by LTFS to Zwigard at Closing in the form annexed hereto as Exhibit A
(items (i) and (ii), collectively, the “Purchase Price”). The cash portion of
the Purchase Price shall be paid to the Stockholders in accordance with the
allocation provided on Schedule II. Payment of installments of the Note shall be
made by wire transfer of immediately available funds to the account of Zwigard
specified by him from time to time by written notice given to LTFS, with respect
to which a change of accounts, to be effective with respect to future payments,
shall be given not later than five (5) Business Days prior to the date an
installment is due. The Note shall be subject to set-off and deduction as set
forth in Section 6.5(b).
     SECTION 1.5 Security Interests. To secure payment of the Note, at the
Closing, concurrently with the issuance of the Note, LTFS shall grant to Zwigard
a first priority security interest in the capital stock of the Companies in
accordance with the Pledge Agreement in the form annexed hereto as Exhibit B
(the “Pledge Agreement”) to be executed, delivered and entered into at the
Closing. Concurrently with the execution and delivery of the Pledge Agreement,
LTFS shall deliver to Zwigard all certificates evidencing the Company Stock
(except for the IAS Stock as provided in Section 1.7), properly endorsed in
blank for transfer together with any stock transfer powers, appropriately
executed, as may be necessary to transfer such Company Stock to Zwigard, as
provided in the Pledge Agreement.
     SECTION 1.6 Net Worth Reimbursements. LTFS shall pay to the Stockholders,
as part of the Purchase Price, the Net Worth Reimbursements with respect to all
of the Companies as hereinafter provided.
          (a) Calculation. The Parties acknowledge and agree that, set forth on
Schedule II is the aggregate balance, with respect to each Company, of the
retained earnings plus paid-in capital of such Company as of the dates set forth
therein (collectively, the “Net Worth Reimbursements Estimate”). As used in this
Agreement, a “Net Worth Reimbursement” means,

2



--------------------------------------------------------------------------------



 



with respect to a Company, the sum of (i) the aggregate balance of the retained
earnings plus paid-in capital of such Company as of September 30, 2007, in each
case, if any, plus (ii) the product of (A) the aggregate increase or decrease,
as the case may be, in the retained earnings and paid-in capital (including
stated capital and capital surplus and excluding purchase accounting adjustments
resulting from the transactions contemplated by this Agreement) of such Company
from October 1 2007 through October 31, 2007, in each case, if any, excluding,
in the case of Investacorp, the aggregate amount payable, up to a maximum amount
of $159,113.50, to Investacorp in the month of October 2007 by its registered
representatives in respect of Part 1 renewal fees (such aggregate amount payable
up to such maximum amount, the “Part 1 Fees”), adding back the $244,046 bonus
paid or to be paid to Zwigard by the Investacorp Companies (as set forth on
Company Schedule Section 2.6(e)) and the employers’ payroll taxes related to the
Pre-Closing Compensation Plan, multiplied by (B) the quotient obtained by
dividing (I) the number of days in the month in which the Closing occurs up to
and including the day immediately preceding the Closing Date, by (II) the total
number of days in the month in which the Closing occurs, plus (iii) the
aggregate amount of all Part 1 Fees, and minus (iv) the sum of the $244,046
bonus paid or to be paid to Zwigard by the Investacorp Companies (as set forth
on Company Schedule 2.6(e)) and the employers’ payroll taxes related to the
Pre-Closing Compensation Plan. The calculation of retained earnings hereunder
with respect to each Company as of each applicable date (i.e., September 30 or
October 31, 2007, as applicable) shall reflect, except for the exclusion of
Part 1 Fees as hereinabove provided, the accrual of all revenue and expenses of
such Company through and including such date, including, without limitation, the
accrual of all payments made by Investacorp pursuant to the Pre-Closing
Compensation Plan as described in Section 4.6, the Zwigard Contribution, all
expenses payable by the Companies in accordance with Section 7.3 hereof in
connection with the transactions contemplated hereby, and Taxes of any nature
payable by the Companies with respect to income earned for any period ending on
such date, if any.
          (b) Payment. LTFS shall pay to the Stockholders the aggregate amount
of the Net Worth Reimbursements with respect to all of the Companies as follows:
     (i) On the Closing Date, LTFS shall pay to the Stockholders, by wire
transfer of immediately available funds, the aggregate amount of the Net Worth
Reimbursements Estimate in accordance with the allocation set forth on
Schedule II.
     (ii) Upon completion of the True-Up as provided in Section 1.6(c), LTFS
shall pay to the Stockholders, by wire transfer of immediately available funds,
the positive balance, if any, between (A) the aggregate amount of the Net Worth
Reimbursements, as determined pursuant to the True-Up minus (B) the aggregate
amount of the Net Worth Reimbursements Estimate; provided, however, that if such
True Up reveals that the Net Worth Reimbursements Estimate exceeds the Net Worth
Reimbursements, the applicable Stockholders (i.e., the Stockholder(s) with
respect to the Company(ies) to which such excess relates) shall promptly refund
the entire amount of such excess to LTFS by wire transfer of immediately
available funds. The Parties acknowledge that the Net Worth Reimbursements shall
constitute for all purposes a part of the Purchase Price and that each such
payment pursuant to the True-Up shall be treated as an adjustment, upwards (in
the case of a payment by LTFS to the Stockholders) or downwards (in the case of
a payment by the Stockholders to LTFS) to the Purchase Price.

3



--------------------------------------------------------------------------------



 



          (c) True-Up. As soon as practicable following the Closing Date, LTFS
shall prepare and deliver a copy to Zwigard for his review, final operating
statements for each Company for the periods commencing on the first day of such
Company’s fiscal year and ending on September 30, 2007 and October 31, 2007 and
final balance sheets for each Company as of September 30, 2007 and October 31,
2007, each of which shall be prepared using a methodology in accordance with
U.S. GAAP consistent with such Companies’ past practices in the ordinary course
of business and the Audited Financial Statements, and the Parties shall
calculate the Net Worth Reimbursements as hereinafter provided (the “True-Up”).
LTFS and Zwigard shall use commercially reasonable efforts to cause the True-Up
to be completed within the seventy-five (75) day period after the Closing Date,
including providing Zwigard with full access to each Company’s books and records
sufficiently early in the process so that such True-Up may be completed within
such seventy-five (75) day period. When completed, LTFS shall send to Zwigard,
in addition to the final operating statements and final balance sheets described
above, a notice detailing the determination of the True-Up (the “True-Up Results
Notice”). In the event that Zwigard does not agree with the determination of the
True-Up or any aspect thereof, he shall advise LTFS in writing within twenty
(20) Business Days after he receives the True-Up Results Notice that he disputes
the determination of the True-Up and detailing the particular items in the
True-Up Results Notice with which he disagrees. The Parties and a certified
public accountant chosen and engaged by Zwigard (the “Challenging Accountant”))
shall have an additional twenty (20) Business Days to resolve any such disputes.
If the Parties cannot resolve the disputes within twenty (20) Business Days
after such notice of the disputes is delivered, each of the Challenging
Accountant and an independent public accounting firm selected by and in the sole
discretion of LTFS shall choose a third certified public accountant (the “CPA”)
whose decision shall be binding upon the Parties. LTFS and Zwigard shall each
pay one-half of all costs and expenses associated with the engagement of the
CPA. The determination of the True-Up by LTFS, as detailed in the True-Up
Results Notice, shall be conclusive and binding on the Parties, except that, if
Zwigard gives timely written notice of any disputes as hereinabove provided, the
True-Up agreed upon in writing by LTFS and Zwigard or the decision rendered by
the CPA shall be conclusively determinative for all such purposes.
     SECTION 1.7 IAS Stock Escrow. On the Closing Date, Zwigard shall place the
IAS Stock (properly endorsed in blank for transfer together with any stock
transfer powers, appropriately executed, as may be necessary to transfer the IAS
Stock to LTFS) (collectively, the “IAS Stock Transfer Documents”), into escrow
with Graubard Miller, counsel to LTFS, with irrevocable, unconditional
instructions to release, without further notice or instruction, the IAS Stock
Transfer Documents to LTFS on the IAS Transfer Date. The escrow agreement with
respect to IAS Stock Transfer Documents shall be in form and substance
reasonably acceptable to Zwigard, LTFS and Graubard Miller (the “IAS Escrow
Agreement”). Concurrently with the release of the IAS Stock Transfer Documents
to LTFS, LTFS shall deliver to Zwigard (as the Lender under the Pledge
Agreement) all certificates evidencing the IAS Stock, properly endorsed in blank
for transfer together with any stock transfer powers, appropriately executed, as
may be necessary to transfer the IAS Stock to Zwigard as provided for under the
Pledge Agreement.

4



--------------------------------------------------------------------------------



 



     SECTION 1.8 Post-Closing Payments. In the event that, on or after the
Closing Date, any of the LTFS Companies receives any Post-Closing Payment, then
LTFS shall, within ten (10) business days of such receipt, remit to Zwigard or
his designee(s), by wire transfer of immediately available funds, the aggregate
dollar amount of each such Post-Closing Payment, together with a reasonably
detailed written notice documenting such Post-Closing Payment, up to a maximum
aggregate amount of $102,000. Each such remittance shall be treated as an
upwards adjustment to the Purchase Price.
     SECTION 1.9 Further Assurances; Post-Closing Cooperation. Subject to the
terms and conditions of this Agreement, at any time or from time to time after
the Closing, each of the Parties shall execute and deliver such other documents
and instruments, provide such materials and information and take such other
actions as may reasonably be necessary, proper or advisable, to the extent
permitted by law, to fulfill its obligations under this Agreement and the other
Transaction Documents to which it is a Party.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF COMPANIES
     Subject to the exceptions set forth on the document annexed hereto,
executed by the Parties and identified as the “Company Schedule” (the “Company
Schedule”), and except as provided therein, each of the Companies hereby jointly
and severally represents and warrants to LTFS as follows:
     SECTION 2.1 The Companies.
          (a) Organization. Each Company is a corporation duly incorporated,
validly existing and in good standing or in active status under the law of its
state of incorporation and is qualified to do business in each state where the
nature of the business it conducts or the properties it owns, leases or operates
requires it to so qualify, except for those states in which any failure by such
Company to be so incorporated, validly existing, in good standing or active
status and/or qualified could not reasonably be expected to have a Material
Adverse Effect on all of the Companies taken as a whole. Each Company has all
requisite corporate power to own, lease and operate its properties and to carry
on its business as now being conducted except where the failure to have such
power could not reasonably be expected to have a Material Adverse Effect on all
of the Companies as a whole. The states in which each Company is incorporated
and so qualified are listed in Section 2.1(a) of the Company Schedule.
          (b) No Subsidiaries. Other than in the ordinary course of its
securities business, no Company, directly or indirectly, owns any capital stock
or other securities of any issuer or any equity interest in any other entity and
is not a party to any agreement to acquire any such securities or interest.

5



--------------------------------------------------------------------------------



 



          (c) Corporate Records. The minute books of each Company contain true,
complete and accurate records, in each case, in all material respects, of all
meetings and consents in lieu of meetings of its board of directors (and any
committees thereof), similar governing bodies and stockholders (“Corporate
Records”) since the time of such Company’s organization. Copies of such
Corporate Records of the Companies have been heretofore made available to LTFS.
          (d) Securities Records. The stock transfer, warrant and option
transfer and ownership records of each Company contain true, complete and
accurate records of the securities ownership as of the date of such records and
the transfers involving the capital stock and other securities of such Company
since the time of such Company’s organization. Copies of such records of the
Companies have been heretofore made available to LTFS.
     SECTION 2.2 Authority and Corporate and Shareholder Action.
          (a) Each Company has all necessary corporate power and authority to
enter into this Agreement and the Company Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. All
corporate action necessary to be taken by each and any Company (including by
their respective boards of directors and shareholders, as applicable), to
authorize the execution, delivery and performance by such Company of this
Agreement and the Company Transaction Documents to which it is a party has been
duly and validly taken. This Agreement and each of the Company Transaction
Documents constitutes, or will constitute upon execution and delivery thereof,
the valid, binding and enforceable obligation of each of the Companies that is a
party hereto and thereto, enforceable against each such Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
similar laws of general application now or hereafter in effect affecting the
rights and remedies of creditors and by general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity).
          (b) Each Stockholder has all necessary power and authority to enter
into this Agreement and the other Transaction Documents to which it is a party
and to consummate the transactions contemplated hereby and thereby. Except as
set forth in Section 2.2(b), all action necessary to be taken by each
Stockholder, to authorize the execution, delivery and performance by such
Stockholder of this Agreement and the other Transaction Documents to which it is
a party has been duly and validly taken. This Agreement and each of the other
Transaction Documents constitutes, or will constitute upon execution and
delivery thereof, the valid, binding and enforceable obligation of each of the
Stockholders that is a party hereto and thereto, enforceable against each such
Stockholder in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).

6



--------------------------------------------------------------------------------



 



     SECTION 2.3 No Conflicts, etc. Subject to receipt of the approvals and
filings set forth in Section 2.3 of the Company Schedule, neither the execution
and delivery of this Agreement by any Company or of any Company Transaction
Document by any Company that is a party thereto, nor the consummation of the
transactions contemplated hereby and thereby, will (i) conflict with, result in
a breach or violation of or constitute (or with notice of lapse of time or both
constitute) a default under, (A) the certificate or articles of incorporation or
by-laws (or similar constituent documents) of any of the Companies or (B) any
applicable law, statute, regulation, order, judgment or decree or any
instrument, contract or other agreement to which any of the Companies is a party
or by which any of the Companies (or any of their respective properties) is
subject or bound, except where any such conflict, breach, violation or default,
singly or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect upon the Companies, taken as a whole; (ii) result in the creation
of, or give any third party the right to create, any lien, charge, option,
security interest or other encumbrance (“Lien”) upon the assets of any of the
Companies, except where such Lien, singly or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect upon the Companies,
taken as a whole; (iii) terminate or modify, or give any third party the right
to terminate or modify, the provisions or terms of any contract to which any of
the Companies is a party, except where such termination or modification, singly
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect upon the Companies, taken as a whole; or (iv) result in any suspension,
revocation, forfeiture or nonrenewal of any permit, license, qualification,
authorization or approval applicable to any of the Companies, except where such
suspension, revocation, impairment, forfeiture or nonrenewal, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
upon the Companies, taken as a whole.
     SECTION 2.4 Capitalization; Ownership of Securities.
          (a) Capitalization. The capitalization of each Company as of the date
of this Agreement is set forth in Section 2.4 of the Company Schedule. There are
no options, warrants or other contractual rights outstanding which require, or
give any Person the right to require, the issuance of any capital stock of any
of the Companies whether or not such rights are presently exercisable.
          (b) Ownership. The Company Stock constitutes all of the outstanding
capital stock of the Companies and has been duly authorized and validly issued
and is fully paid and nonassessable, free and clear of any and all Liens and is
held beneficially and of record by the Stockholders in good and valid title as
described in Section 2.4 of the Company Schedule. There are no options, warrants
or other contractual rights outstanding which require, or give any Person the
right to require, the purchase from or sale by either Stockholder of any capital
stock of any of the Companies whether or not such rights are presently
exercisable. When the Company Stock is purchased and sold hereunder, and upon
delivery by the Stockholders to LTFS of certificates for the Company Stock at
the Closing pursuant to this Agreement, LTFS will have, as of the Closing Date,
good and valid title to the Company Stock, free and clear of all Liens.

7



--------------------------------------------------------------------------------



 



     SECTION 2.5 Compliance with Law; Customer Complaints.
          (a) The businesses of the Companies are, and since January 1, 2002
have been, conducted in compliance in all material respects with all applicable
laws, rules, regulations, court or administrative orders and processes and
rules, mandatory directives and orders of any Governmental Entity, regulatory or
self-regulatory agencies or bodies (including, without limitation, the Exchange
Act, the Investment Advisers Act, as amended, and any laws, rules, regulations,
orders and mandatory directives that relate to broker-dealer regulation,
consumer protection, products and services, proprietary rights, anti-competitive
practices, collective bargaining, ERISA, equal opportunity and improper
payments), except as would not reasonably be expected, singly or in the
aggregate, to have a Material Adverse Effect on the Companies, taken as a whole.
No Company has received any notice from any applicable Governmental Entity or
regulatory or self-regulatory agency or body, and to the Companies’ Knowledge
none is threatened, alleging that any of the Companies is violating or has,
since January 1, 2002, violated, or is not complying or has not, since
January 1, 2002, complied with, any of the foregoing the effect of which,
individually or in the aggregate with other such violations and non-compliance,
would reasonably be expected to have a Material Adverse Effect on the Companies,
taken as a whole.
          (b) Customer complaints reportable on Form U-4 which have been made
since January 1, 2004 against Investacorp Inc., a Florida corporation
(“Investacorp”), or any of its registered representatives, other than
Post-Execution Customer Proceedings, are set forth in Section 2.5(b) of the
Company Schedule and copies of each such complaint have been furnished or made
available to LTFS. Such complaints which are pending as of the date of this
Agreement are appropriately noted in Section 2.5(b) of the Company Schedule. The
balance sheet of Investacorp at June 30, 2007 included in the Financial
Statements contains adequate accruals to the extent required by U.S. GAAP for
the costs (including costs of settlement, judgments and attorneys’ fees and
expenses) to be incurred by Investacorp in connection with all such customer
complaints pending as of such date.
     SECTION 2.6 Financial Statements and Certain Financial Matters.
          (a) Financial Statements. The Companies have made available to LTFS
correct and complete copies of the following financial statements with respect
to the Companies:
     (i) the audited balance sheets, statements of income, statements of
shareholder’s equity and statements of cash flows (including any related notes
thereto) of Investacorp, at and for the fiscal years ended June 30, 2007,
June 30, 2006 and June 30, 2005 (the “Audited Financial Statements”);
     (ii) the unaudited balance sheets and income statements (none of which
include any notes) of each of the Investacorp Companies at and for the six
months ended June 30, 2007 and the twelve months ended December 31, 2006,
December 31, 2005 and December 31, 2004 (the “Unaudited Investacorp Companies
Financial Statements”); and

8



--------------------------------------------------------------------------------



 



     (iii) the unaudited balance sheets and income statements (none of which
include any notes) of each of the VIA Companies at and for the six months ended
June 30, 2007 and twelve months ended December 31, 2006, December 31, 2005 and
December 31, 2004 (the “Unaudited VIA Companies Financial Statements” and,
together with the Audited Financial Statements and the Unaudited Investacorp
Companies Financial Statements, the “Financial Statements”).
The Audited Financial Statements were prepared, in all material respects, in
conformity with (i) the published rules and regulations of any Governmental
Entities with which such Audited Financial Statements are required to be filed,
in each case, as such rules and regulations existed at the time such Audited
Financial Statements were so required to be filed, and (ii) generally accepted
accounting principles of the United States (“U.S. GAAP”) applied on a consistent
basis throughout the periods covered thereby (except as may be indicated in the
notes thereto). The Audited Financial Statements present fairly, in all material
respects, the financial position of Investacorp at the respective dates thereof
and the results of its operations and its cash flows for the periods covered
thereby. The Unaudited Investacorp Companies Financial Statements were prepared,
in all material respects, in conformity with U.S. GAAP applied on a consistent
basis throughout the periods covered thereby and present fairly, in all material
respects, the financial position of the respective Investacorp Companies to
which such Financial Statements relate at the respective dates thereof and the
results of operations of the respective Investacorp Companies to which such
Financial Statements relate for the periods covered thereby, except, in each
case, (A) as noted on Section 2.6(a) of the Company Schedule, (B) to the extent
notes to such Financial Statements or statements of shareholder’s equity and/or
cash flows would be required for such conformity to U.S. GAAP, would disclose
deviations from U.S. GAAP or would reflect matters that would impact such
financial position or results of operations, and (C) that such Financial
Statements are subject to normal adjustments that, if made as a result of an
audit, would not have a Material Adverse Effect on the Companies, taken as a
whole. The Unaudited VIA Companies Financial Statements have been prepared using
a methodology which is consistent with prior periods and which is more
particularly described in Section 2.6(a) of the Company Schedule.
          (b) Books and Records. The books of account and other similar
financial books and records of the Companies have been maintained, in all
material respects, in accordance with good business practice in the industry in
which the Companies operate, are complete and correct in all material respects
and there have been no material transactions that are required by either
applicable regulatory requirements or by good business practice in the industry
in which the Companies operate to be set forth therein and which have not been
so set forth. Copies of all such books and records have been made available to
LTFS.
          (c) Receivables. Except as otherwise expressly noted in the Financial
Statements or set forth in Section 2.6(c) of the Company Schedule, the accounts
and notes receivable of any Company reflected on the balance sheets for such
Company included in the Financial Statements (i) arose from bona fide sales
transactions in the ordinary course of business and are payable on ordinary
trade terms, (ii) are, to the Companies’ Knowledge, legal, valid and binding
obligations of the respective debtors enforceable in accordance with their

9



--------------------------------------------------------------------------------



 



terms, except as such may be limited by bankruptcy, insolvency, reorganization,
or other similar laws affecting creditors’ rights generally, and by general
equitable principles, (iii) are, to the Companies’ Knowledge, not subject to any
valid set-off or counterclaim except to the extent set forth in such balance
sheet contained therein, (iv) are, to the Companies’ Knowledge, collectible in
the ordinary course of business consistent with past practice in the aggregate
recorded amounts thereof, net of any applicable reserve reflected in such
balance sheet referenced above, and (v) are not the subject of any actions or
proceedings brought by or on behalf of any of the Companies.
          (d) No Undisclosed Liabilities. Except as set forth in Section 2.6(d)
of the Company Schedule or reflected in the Financial Statements, none of the
Companies has any liabilities (absolute, accrued, contingent or otherwise) that
are, individually or in the aggregate, material to the business, results of
operations or financial condition of the Companies, taken as a whole, except
(i) liabilities which would not be required under U.S. GAAP to be reflected in
the Financial Statements (assuming that all of the Financial Statements were
prepared in conformity with U.S. GAAP), (ii) liabilities which would not be
required under U.S. GAAP to be reflected in any balance sheet or income
statement of any Company if such balance sheet or income statement was to be
prepared with respect to any date or period occurring (whether in whole or in
part) after June 30, 2007, (iii) liabilities arising in the ordinary course of
the Companies’ business since June 30, 2007, none of which would reasonably be
expected to have a Material Adverse Effect on the Companies, (iv) liabilities
arising in connection with the preparation, negotiation, consummation and/or
performance of the Transaction Documents and/or the transactions contemplated
thereby (including the transactions contemplated by Section 4.6 of this
Agreement), and (v) liabilities arising from any Proceedings that are initially
threatened, asserted, brought, filed or otherwise advanced, in each case, after
the date of this Agreement in connection with the Companies or the operation of
their respective businesses in the ordinary course of business against any of
the Stockholders or any of the Companies, or any of their respective employees,
officers, directors, trustees, Affiliates, registered principals, contractors,
representatives or agents, by any client(s) or customer(s) of any Company
(including any successor thereto) or of any registered representative or other
sales agent thereof (collectively, “Post-Execution Customer Proceedings” and
each, a “Post-Execution Customer Proceeding”).
          (e) Absence of Certain Changes or Events. Except (a) as set forth in
Section 2.6(e) of the Company Schedule, (b) for the transactions contemplated by
any of the Transaction Documents (including as contemplated by Section 4.6 of
this Agreement), and/or (c) as consented to in writing by LTFS, since
December 31, 2006, there has not been: (i) as of the date of this Agreement, any
Material Adverse Effect on the Companies, (ii) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of the Companies’ stock, or any purchase,
redemption or other acquisition by any Company of any of such Company’s capital
stock or any other securities of such Company or any options, warrants, calls or
rights to acquire any such shares or other securities, (iii) any split,
combination or reclassification of any of the Companies’ capital stock, (iv) any
granting by any Company of any increase in compensation or fringe benefits,
except for normal increases of cash or fringe benefit compensation in the
ordinary course of business consistent with past practice, or any payment by
such Company of any bonus, except for bonuses made in the ordinary course of

10



--------------------------------------------------------------------------------



 



business consistent with past practice, or any granting by any Company of any
increase in severance or termination pay or any entry by such Company into any
currently effective employment, severance, termination or indemnification
agreement or any agreement the benefits of which are contingent or the terms of
which are materially altered upon the occurrence of a transaction involving such
Company of the nature contemplated hereby, (v) entry by any Company into any
licensing or other agreement with regard to the acquisition or disposition of
any Intangible Rights other than licenses in the ordinary course of business
consistent with past practice or any amendment or consent with respect to any
licensing agreement filed or required to be filed by such Company with respect
to any Governmental Entity, (vi) any material change by any Company in its
accounting methods, principles or practices, (vii) any change in the auditors of
any Company, (viii) any issuance of capital stock of any Company, (ix) any
revaluation by any Company of any of its assets, including, without limitation,
writing down the value of capitalized inventory or writing off notes or accounts
receivable or any sale of assets of such Company other than in the ordinary
course of business, (x) any acceleration of the recognition of revenues or
deferment of the recognition of expenses other than in accordance with U.S. GAAP
and consistent with past practices, or (xi) any agreement, whether written or
oral, to do any of the foregoing.
          (f) Internal Controls. Each Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) the respective transactions of each of the
Investacorp Companies are recorded as necessary to permit preparation of the
respective financial statements of such Investacorp Companies in conformity with
U.S. GAAP and to maintain asset accountability, (iii) the respective
transactions of each of the VIA Companies are recorded as necessary to permit
preparation of the respective financial statements of such VIA Companies in
conformity with the methodology described in Section 2.6(a) of the Company
Schedule, (iv) access to assets is permitted only in accordance with
management’s general or specific authorization, and (v) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Companies have made available to LTFS complete and correct (in each case, in all
material respects) copies of (A) all written descriptions of such internal
accounting controls that are, as of the date hereof, in the possession or
immediate control of the Companies, and (B) all policies, manuals and other
documents promulgating, such internal accounting controls.
          (g) Investigations, etc. Since December 31, 2002, no Stockholder or,
to the Companies’ Knowledge, any director, officer, employee, registered
representative, auditor, accountant or representative of any Company, has
received or otherwise had or obtained Knowledge of any complaint, allegation,
assertion or claim, whether written or oral, regarding the accounting or
auditing practices, procedures, methodologies or methods of such Company or its
internal accounting controls, including any complaint, allegation, assertion or
claim that such Company has engaged in questionable accounting or auditing
practices. No attorney representing a Company, whether or not employed by the
Company, has reported evidence of a material violation of securities laws,
breach of fiduciary duty or similar violation by such Company or any of its
officers, directors, employees, registered representatives or agents to such

11



--------------------------------------------------------------------------------



 



Company’s board of directors or any committee thereof or to any director the
Company. Since December 31, 2002, there have been no internal investigations
regarding the accounting or revenue recognition practices of any Company
discussed with, reviewed by or initiated at the direction of the Stockholders or
any executive officer or the board of directors or any committee thereof of such
Company.
     SECTION 2.7 Licenses, Permits, Etc. Except as set forth in Section 2.7 of
the Company Schedule, the Companies and their officers, directors, employees and
registered representatives possess all applicable registrations, licenses,
permits, authorizations and approvals from all Governmental Entities and
self-regulatory organizations (collectively referred to herein as “Permits”)
(including those required from the Securities and Exchange Commission (the
“Commission”), FINRA and state insurance administrators) that are necessary to
enable them to sell securities or insurance in any jurisdiction in which any of
the Companies engages in the sale of securities or insurance (which
jurisdictions are listed in Section 2.7 of the Company Schedule) and to
otherwise own and operate the businesses of the Companies as owned and operated
as of the date hereof, except, in each case, where the failure to obtain or
possess such Permits would not in the aggregate reasonably be expected to have a
Material Adverse Effect on the Companies, taken as a whole. True, complete and
correct copies of such Permits have previously been made available to LTFS. All
such Permits are in full force and effect and the Companies and their officers,
directors, employees and registered representatives have complied in all
material respects with all terms of such Permits. No Company is in default in
any material respect under any of such Permits and there is no claim, action or
proceeding, pending or, to the Knowledge of the Companies, threatened, involving
the cancellation or suspension of any of such Permits. Section 2.7 of the
Company Schedule includes a listing of all branch offices of the Companies,
including their addresses and dates of approval from the NASD or FINRA, as
applicable, to operate such branch offices.
     SECTION 2.8 Marketable Securities. Except as disclosed in Section 2.8 of
the Company Schedule, all securities carried in the balance sheets included in
the Financial Statements at June 30, 2007 (the “2007 Balance Sheets”) as
marketable securities are readily marketable in established markets at values
established in accordance with U.S. GAAP, and are, in the 2007 Balance Sheets,
valued in accordance with U.S. GAAP and, except for pledges in the ordinary
course of business, are not subject to any restriction (contractual or
otherwise) that would materially impair the ability of the entity holding such
securities to dispose freely of such securities at any time. The pricing of such
securities and loans held in the trading accounts or securities portfolios of
the Companies and reflected in the financial statements contained in the FOCUS
Report filed by Investacorp for the month ended August 31, 2007 is consistent
with past practices. Section 2.8 of the Company Schedule sets forth a true and
complete list of any and all stocks, bonds, options, warrants, promissory notes,
debentures or other evidences of indebtedness, and convertible securities or
other instruments received since January 1, 2004 by any Company as consideration
in connection with any underwritten offering or private placement, if any, as to
which, except as set forth in Section 2.8 of the Company Schedule, no Person
other than a Company has any right, including the right to share in any
appreciation, to such securities.

12



--------------------------------------------------------------------------------



 



     SECTION 2.9 Real Property; Leased Properties; Contracts.
          (a) None of the Companies owns any real property.
          (b) All leases for the real property (“Leases”) leased by the
Companies are listed on Section 2.9(b) of the Company Schedule, and copies
thereof have been made available to LTFS.
          (c) All material leases for personal property and all material
contracts and commitments, including all clearing agreements and agreements for
borrowed money and other indebtedness (collectively, “Contracts”), to which any
of the Companies is a party are listed on Section 2.9(c) of the Company
Schedule. For purposes of this Section 2.9, a material lease, contract or
commitment means any lease, contract or commitment which cannot be terminated on
60 days notice or less without material cost and, if requiring the payment of
money, pursuant to which the unliquidated amount required to be paid by a
Company or which a Company is entitled to receive, as of the date hereof, is
$25,000 or more. Copies of the Contracts of the Companies have been made
available to LTFS.
          (d) All Contracts and Leases of the Companies are valid and binding
agreements of the relevant Companies, enforceable against such Companies and, to
the Knowledge of the Companies, against any other parties thereto, in accordance
with their terms, and there is no default by any of the Companies, or, to the
Companies’ Knowledge, any other party thereto, under any such Contract or Lease,
except for such defaults which, singly or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect upon the Companies, taken as a
whole. None of the other parties to the Contracts or Leases has notified in
writing any of the Companies of any intention to terminate its Contract or
Lease, except where such termination would not reasonably be expected to result
in a Material Adverse Effect on the Companies, taken as a whole.
     SECTION 2.10 Litigation. Except as set forth in Section 2.10 of the Company
Schedule and except for any Post-Execution Customer Proceedings, there are no
claims, actions, suits, arbitrations or other proceedings (“Proceedings”)
(including arbitrations with any registered representative or customer of any
Company) pending or, to the Companies’ Knowledge, threatened against any Company
at law or in equity before any court, federal, state, municipal or other
governmental department or agency or other tribunal. Except for any Customer
Proceeding Claims, no Proceeding identified in Section 2.10 of the Company
Schedule would reasonably be expected to have a Material Adverse Effect on the
ability of any Company to consummate the transactions contemplated hereby or on
the Companies, taken as a whole. None of the Companies or their property is
subject to any order, judgment, injunction or decree (except for any order,
judgment, injunction or decree relating to any Customer Proceeding Claims) which
would reasonably be expected to have a Material Adverse Effect on the Companies,
taken as a whole.

13



--------------------------------------------------------------------------------



 



     SECTION 2.11 Taxes, Tax Returns and Audits.
          (a) All material federal, state, and local Taxes due and payable by
the Companies for all periods ending on or before June 30, 2007, have been paid
in full or have been adequately reserved against on the 2007 Balance Sheets as
required by U.S. GAAP;
          (b) the Companies have filed all federal, state, and local income,
excise, property, sales, social security, information returns, and other Tax
returns, reports and related information (“Returns”) required to have been
timely filed by them (taking into account any permitted extensions), or, as set
forth in Section 2.11(b) of the Company Schedule, extensions of the time for
filing such Returns are presently in effect; the Returns that have been filed
have been accurately prepared, except for such inaccuracies as would not
reasonably be expected to have a Material Adverse Effect on the Companies;
          (c) the Companies’ federal income tax returns have been audited by the
IRS through the dates set forth in Section 2.11(c) of the Company Schedule, and
their state and local income tax returns have been audited by the respective
state and local tax agencies through the dates set forth in Section 2.11(c) of
the Company Schedule, and, to the Companies’ Knowledge, all such audit reports
are final;
          (d) except as set forth in Section 2.11(d) of the Company Schedule,
none of the Companies has executed or filed any agreements, waivers or other
arrangements providing for an extension of time with respect to the filing of
any Return or the payment of any Tax by any of the Companies other than Taxes
that have been adequately reserved or are not material;
          (e) except as set forth in Section 2.11(e) of the Company Schedule,
there are no actions, suits, proceedings, investigations, audits or claims
pending or, to the Companies’ Knowledge, threatened, by any Governmental Entity
for assessment or collection of Taxes against any Company;
          (f) there are no Liens for Taxes upon any asset of any Company except
Liens for Taxes not yet due;
          (g) no Company has received a Tax Ruling (as defined below) or entered
into a Closing Agreement (as defined below) with any taxing authority that would
have a continuing Material Adverse Effect on the Companies after the Closing
Date. “Tax Ruling,” as used in this Agreement, shall mean a written ruling of a
taxing authority relating to Taxes. “Closing Agreement,” as used in this
Agreement, shall mean a written and legally binding agreement with a taxing
authority relating to Taxes;
          (h) the Stockholders have provided or made available to LTFS complete
and accurate copies of (i) all Tax Returns, and any amendments thereto, filed by
the Companies covering all years ending on or after December 31, 2003, (ii) all
audit reports received from any taxing authority relating to any Tax Return
filed by any Company covering all years ending on or after December 31, 2003 and
(iii) all powers of attorney currently in force granted by any Company
concerning any material Tax matter;

14



--------------------------------------------------------------------------------



 



          (i) no Company is a party to any agreement relating to allocating,
sharing or indemnification of Taxes;
          (j) no Company has any liability for any material Taxes of any Person
other than such Company (i) under Treasury Regulation Section 1.1502-6 (or any
similar provision of state, local or foreign law), (ii) as a transferee or
successor, (iii) by contract or (iv) otherwise;
          (k) no Company has in the past 24-month period constituted a
“distributing corporation” in a distribution of stock qualifying for tax-free
treatment under Section 355 of the Code;
          (l) no Company has made any payments, is obligated to make any
payments, or is a party to any agreement that under certain circumstances could
obligate it to make any payment that will not be deductible under Section 280G
of the Code;
          (m) no election under Section 338 of the Code (or any predecessor
provisions) has been made by or with respect to any Company or any of its assets
or properties;
          (n) no Company is required to include in income any adjustment
pursuant to Section 481(a) of the Code by reason of a voluntary change in
accounting method initiated by such Company, and no Company has any Knowledge
that the Internal Revenue Service (the “IRS”) has proposed any such adjustment
or change in accounting method;
          (o) except as disclosed in Section 2.11(o) of the Company Schedule, no
jurisdiction in which a Company does not file a Return has made a claim that
such Company is responsible to file a Return in such jurisdiction;
          (p) no property of any Company is “tax-exempt use property” within the
meaning of Section 168(h) of the Code, or property that a Company will be
required to treat as being owned by another Person pursuant to Section 168(f)(8)
of the Internal Revenue Code of 1954, as amended, in effect immediately prior to
the enactment of the Tax Reform Act of 1986; and
          (q) elections regarding “Subchapter S” status or “Qualified Subchapter
S Subsidiary” status with respect to United States federal income Taxes have
been made for each of the Investacorp Companies; similar elections have been
made with respect to similar status in each state in which such elections are
permissible and in which the Investacorp Companies are subject to liability for
income Taxes; all such elections are valid and in effect and have been
continuously in effect, with respect to Investacorp, since July 1, 1987, with
respect to IAS, since January 1 , 1997, and with respect to Investacorp Group,
Inc., since February 4, 1997; and none of the Investacorp Companies has any
liability for United States federal and, for such states, state Taxes, in each
case, based on income.
          (r) All registered representatives of any Company are properly
classified as independent contractors for tax purposes.

15



--------------------------------------------------------------------------------



 



          (s) The GRAT and Zwigard are each domiciled in the State of Florida
for state income tax reporting purposes.
     SECTION 2.12 Consents and Approvals. Except as set forth in Sections 2.2
and 2.3 of the Company Schedule, the execution and delivery of this Agreement by
each of the Stockholders and the Companies do not, and the performance of this
Agreement by the Stockholders and the Companies will not, require the Companies
or the Stockholders to obtain any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Entity or other third party,
except where failure to obtain such consents, approvals, authorizations or
permits, or to make any such filings or notifications, would not reasonably be
expected to prevent a Company from performing any of its obligations or the
consummation of the transactions contemplated under this Agreement and would not
reasonably be expected to have a Material Adverse Effect on the Companies, taken
as a whole.
     SECTION 2.13 Employment Agreements and Bonus Plans. Subject to Section 4.6
and except as set forth in Section 2.13 of the Company Schedule, there are no
bonus, stock option, incentive or other compensation plans, arrangements,
agreements or programs between any of the Companies and any of its employees or
registered representatives, including but not limited to any thereof relating to
severance, which cannot be terminated by a Company on sixty (60) days notice or
less without liability, penalty or premium of $25,000 or more. Attached as an
exhibit to Section 2.13 of the Company Schedule is the standard form of
agreement entered into by Investacorp with its registered representatives.
Investacorp has not deviated from such form of agreement other than for changes
relating to compensation or changes that are not materially adverse to
Investacorp’s interests. Listed on Section 2.13 of the Company Schedule is each
employment agreement that is currently in effect between any Company and any of
the Companies’ employees.
     SECTION 2.14 Employee Plans.
          (a) Except as set forth on Section 2.14 of the Company Schedule, none
of the Companies maintains or contributes to, has maintained or contributed to
or is or was a party to a participating employer in, or a sponsor or contributor
to any “employee pension benefit plan,” as defined in Section 3(2) of ERISA
(collectively, “Employee Benefit Plans”). None of the Companies is a party to
any “multiemployer plan” as defined in Section 3(37) of ERISA.
          (b) Except as set forth on Section 2.14 of the Company Schedule or as
would not reasonably be expected to have a Material Adverse Effect on the
Companies, taken as a whole, and except for any compensation plan contemplated
to be effectuated by Section 4.6, each Employee Benefit Plan of the Companies
(or any of them), (i) except with respect to any Employee Benefit Plan not
intended to qualify under Section 401(a) of the Code, has received a
determination letter from the IRS to the effect that such plan satisfies the
requirements of Section 401(a) of the Code and that any related trust is exempt
from tax pursuant to Section 501(a) of the Code; (ii) has been operated in all
material respects in accordance with the provisions thereof, ERISA, the Code and
all other applicable law; (iii) has not engaged in any Prohibited Transactions
(as such term is defined in Section 406 of ERISA) (other than those that are
exempt pursuant to statute, regulation or otherwise) which would subject any of
the Companies to a

16



--------------------------------------------------------------------------------



 



material liability under Section 4975 of the Code or a penalty under Section
502(i) of ERISA; (iv) has not, since the last annual report filed, been amended
so as to materially increase benefits thereunder (other than as a direct or
indirect result of changes in applicable law or regulations) or experienced a
material increase (more than 20%) in the number of participants covered
thereunder; and (v) if terminated on the date hereof with consent of the PBGC,
would not subject any of the Companies to liability in excess of $10,000 to the
PBGC pursuant to the provisions of Title IV of ERISA.
          (c) Except as set forth in Section 2.14 of the Company Schedule, there
are no “employee welfare benefit plans” (as defined in Section 3(1) of ERISA)
(“Employee Welfare Plans”) maintained by any of the Companies or to which any of
the Companies contributes or is required to contribute.
          (d) The Companies have made available to LTFS true and complete copies
of the following items with respect to each Employee Benefit Plan and each
Employee Welfare Plan of the Companies (i) each plan document; (ii) each related
trust document; (iii) each determination letter issued by the IRS relating to
qualification of the respective plans under the Code; (iv) the most recently
filed annual reports, if any; and (v) the most recent actuarial valuation, if
any.
          (e) Each of the Companies has filed all reports and other documents
required to be filed with any governmental agency with respect to the Employee
Benefit Plans and Employee Welfare Plans of the Companies, or has received
currently effective extensions for any such reports and other documents which
have not been filed, other than any failure to file which would not reasonably
be expected to have a Material Adverse Effect upon the Companies, taken as a
whole.
     SECTION 2.15 Insurance Policies. Section 2.15 of the Company Schedule sets
forth a complete list of all material insurance policies maintained by the
Companies and which are in force as of the date hereof.
     SECTION 2.16 Intangible Rights. Set forth in Section 2.16 of the Company
Schedule is a list of all material trademarks, trade names, copyrights and
applications therefor owned by or registered in the name of any of the Companies
or in which any of the Companies has any rights as licensee or otherwise, and
which are presently used in the operation of the Companies’ businesses (other
than packaged computer software that is used materially in accordance with the
licenses therefor). Except as disclosed in Section 2.16 of the Company Schedule,
no interest in any of such material trademarks, trade names, copyrights or
applications therefor, or any trade secrets owned or used by any Company, has
been assigned, transferred or licensed to any third party by a Company, and, to
the Companies’ Knowledge, there is no infringement or asserted infringement by
any Company of any trademarks, trade names, copyrights or application therefor
of another the effect of which, in either case, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on the
Companies, taken as a whole. Except as disclosed in Section 2.16 of the Company
Schedule, (i) no claim is pending by any of the Companies against others to the
effect that the present or past operations of such parties infringe upon or
conflict with the rights of such Company, and, to the Companies’ Knowledge, no

17



--------------------------------------------------------------------------------



 



reasonable grounds for such action exist, and (ii) there are no pending or, to
the Companies’ Knowledge, threats of cancellations or revocations of any
agreement granting to any Company rights under trademarks, trade names,
copyrights or “know-how” of others, the effect of which, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect on the
Companies, taken as a whole.
     SECTION 2.17 Title to Properties. Each of the Companies has good title to
all its tangible personal properties and assets that are material, individually
or in the aggregate, to the business of the Companies. Except for Liens
(i) reflected in the Financial Statements or (ii) relating to margin
requirements or other borrowings in respect of securities positions, none of
such properties and assets is subject to any Lien or adverse claim of any nature
whatsoever, direct or indirect, whether accrued, absolute, contingent or
otherwise, other than (A) any Lien for Taxes not yet due or delinquent or being
contested in good faith by appropriate proceedings, (B) any statutory Lien
arising in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent or which are being contested in good
faith by appropriate proceedings (including materialmens’, mechanics’,
carriers’, workmens’, repairmens’ or other like Liens arising in the ordinary
course of business) and (C) purchase money Liens and Liens securing rental
payments under capital or equipment lease arrangements which, individually or in
the aggregate with such other Liens, would not reasonably be expected to have a
Material Adverse Effect on the Companies, taken as a whole. The tangible
properties and assets owned or leased by the Companies are, in all material
respects, in good operating condition and repair, ordinary wear and tear
excepted.
     SECTION 2.18 No Guarantees. Other than as incurred in the ordinary course
of business, none of the Companies is a party to or bound by any agreement of
guarantee, indemnification, assumption, or endorsement or any other like
commitment in an amount in excess of $10,000 in any single instance and $50,000
in the aggregate to satisfy the obligations, liabilities (contingent or
otherwise) or indebtedness of any other Person other than another Company.
     SECTION 2.19 Labor Matters. None of the Companies is a party to any
collective bargaining agreement or other labor union contract applicable to
Persons employed by it in connection with the operation of its business.
     SECTION 2.20 Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Stockholders or any Company.
     SECTION 2.21 No Illegal or Improper Transactions. Since January 1, 2002, no
Stockholder or Company or, to the Companies’ Knowledge any officer, director,
employee, registered representative, agent or Affiliate of any of the Companies
on behalf thereof has offered, paid or agreed to pay to any Person (including
any governmental official), or solicited, received or agreed to receive from any
such Person, directly or indirectly, any money or anything of value for the
purpose or with the intent of (a) obtaining or maintaining business for a
Company, (b) facilitating the purchase or sale of any product or service, or
(c) avoiding the

18



--------------------------------------------------------------------------------



 



imposition of any fine or penalty, in each case with respect to items (a),
(b) and/or (c), in any manner which is in violation of any applicable ordinance,
regulation or law, the effect of which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect on the Companies, taken
as a whole. To the Companies’ Knowledge, no employee or registered
representative of any Company has provided or is providing information to any
law enforcement agency regarding the commission or possible commission of any
crime, or the violation or possible violation of any applicable law, in each
case, by any Company. As of the date hereof, no Person has asserted or, to the
Knowledge of Companies, has threatened to assert, any claim for any Proceeding,
against any Company arising out of any discharge, demotion, suspension, threat,
harassment or any discrimination against an employee or registered
representative of such Company because of any act of such employee or registered
representative described in 18 U.S.C. § 1514A(a).
     SECTION 2.22 Related Transactions. Except as set forth in Section 2.22 of
the Company Schedule and in Section 4.6, and except for compensation to
employees and registered representatives for services rendered and brokerage
accounts in the ordinary course, no Company or Stockholder or any director,
officer, employee, registered representative or shareholder or any associate (as
defined in the rules promulgated under the Exchange Act) of any of the Companies
is presently, or since January 1, 2002 has been, a party to any material
transaction with any of the Companies (including, but not limited to, any
contract, agreement or other arrangements providing for the furnishing of
services by, or rental of real or personal property from, or otherwise requiring
payments to, any such director, officer, employee, registered representative or
shareholder or such associate). All transactions set forth in Section 2.22 of
the Company Schedule have been duly authorized by all necessary corporate action
on the part of the boards of directors and committees thereof of the Companies
and the Stockholders, as appropriate.
     SECTION 2.23 Disclosure. No representation or warranty by the Companies
contained in this Agreement and no information contained in any Schedule
furnished to LTFS by the Companies pursuant to this Agreement contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which such statements were made.
     SECTION 2.24 Bank Accounts. Section 2.24 of the Company Schedule sets forth
the name of each bank in which any of the Companies has an account or safe
deposit box, vault, lock-box or other arrangement, the account number and
description of each account at each bank and the names of all Persons authorized
to draw thereon or to have access thereto; and the names of all Persons, if any,
holding tax or other powers of attorney from any of the Companies other than in
the ordinary course of business.
     SECTION 2.25 Certain Brokerage Matters.
          (a) None of the Companies has in effect any “soft dollar” arrangements
with any of its customers that do not come within the “safe harbor” provisions
of Section 28(e) of the Exchange Act.

19



--------------------------------------------------------------------------------



 



          (b) All sales literature used by the Companies since January 1, 2002
does not contain any misstatement of a material fact and does not omit to state
a material fact necessary to make the statements therein not misleading in the
light of the circumstances in which such statements are made.
          (c) Investacorp:
     (i) is a registered broker-dealer with the Commission pursuant to
Section 15 of the Exchange Act; a full and complete copy of its Form BD, as
amended (the “Form BD”) has been made available to LTFS; neither the Form BD nor
any amendment thereto contains any untrue statement of material fact or omits to
state a material fact required to be stated in order to make the statements
contained therein, in the light of the circumstances in which they were made,
not misleading;
     (ii) is a member in good standing with FINRA and, except as set forth in
Section 2.25(c) of the Company Schedule, there has not been, since January 1,
2002, nor is there currently pending or, to Companies’ Knowledge, threatened in
writing, any disciplinary proceeding undertaken by FINRA concerning Investacorp
or, to Companies’ Knowledge, any of its officers, directors, registered
principals, or registered representatives, in each case, in connection with the
performance of his/her duties and/or services for Investacorp;
     (iii) is registered with the Central Registration Depository under CRD
Number 7684;
     (iv) is duly registered with the Security Investors Protection Corporation
(“SIPC”) and has paid or has made adequate provision for the payment of all SIPC
assessments as of and through December 31, 2007;
     (v) has been and is in compliance with the applicable net capital
provisions of the Exchange Act and the applicable rules of all self-regulatory
organizations including, without limitation, all applicable regulatory net
capital requirements (including any applicable “early warning” and
“expansion-contraction” capital requirements);
     (vi) has adopted record-keeping systems that comply with the requirements
of Section 17 of the Exchange Act and the rules and regulations promulgated
thereunder and the rules of any securities exchange having jurisdiction with
regard to it, and maintains its records in accordance therewith;
     (vii) is not, nor is any Affiliate of it, subject to a “statutory
disqualification” as defined in Section 3(a)(39) of the Exchange Act, nor is it
subject to a disqualification that would be a basis for censure, limitations on
the activities, functions or operations of, or suspension or revocation of, its
registration as a broker-dealer under Section 15 of the Exchange Act and, to the
Companies’ Knowledge, there is no current investigation, whether formal or
informal, or whether preliminary or otherwise, that is reasonably likely to
result in, any such censure, limitation, suspension or revocation; no
“principals” (as

20



--------------------------------------------------------------------------------



 



defined in Section 8a(2) of the Commodity Exchange Act of 1936, as amended) of
Investacorp are subject to any of the provisions of Section 8 of the Commodity
Exchange Act that would permit the Commodity Futures Trading Commission, subject
to the terms of such section, to refuse to register or to suspend or revoke the
registration of any of them. For purposes of the definition of “Affiliate,”
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
subject Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise);
     (viii) has a “security entitlement” (as defined in the Uniform Commercial
Code) in all securities or investments held or purported to be held by it
(except securities sold under repurchase agreements or held in any fiduciary or
agency capacity), free and clear of any Lien, except to the extent such
securities are pledged in the ordinary course of business consistent with past
practices to secure its obligations. Such securities are valued on the books of
Investacorp in accordance with U.S. GAAP;
     (ix) except as set forth on Section 2.25(c) of the Company Schedule, does
not have any agreements with customers relating to the clearing of futures or
securities transactions, the custody of assets or the extension of credit;
     (x) as of December 31, 2006, owes no fees or assessments to any
self-regulatory organization or SIPC for which bills have been received by it;
     (xi) is registered as a municipal securities dealer with the Municipal
Securities Rule Making Board;
     (xii) is not acting as a specialist unit for any securities on any
securities exchange;
     (xiii) currently has in effect a blanket broker-dealer fidelity bond as
summarized on Section 2.25(c) of the Company Schedule; and
     (xiv) has filed all of its FOCUS Reports required to be filed by it since
January 1, 2002, true copies of which have been made available by the Companies
to LTFS. The financial statements of Investacorp filed with such FOCUS Reports
have been prepared, in all material respects, in conformity with U.S. GAAP
applied on a consistent basis throughout the periods covered thereby and present
fairly, in all material respects, the financial position of Investacorp at the
respective dates thereof and its results of operations for the periods covered
thereby, except, in each case, (A) as noted on Section 2.25(c) of the Company
Schedule, (B) to the extent notes to such Financial Statements or statements of
shareholder’s equity and/or cash flows would be required for such conformity to
U.S. GAAP, would disclose deviations from U.S. GAAP or would reflect matters
that would impact such financial position or results of operations, and (C) that
such Financial Statements are subject to normal adjustments that, if made as a
result of an audit, would not have a Material Adverse Effect on the Companies,
taken as a whole.

21



--------------------------------------------------------------------------------



 



          (d) Swaps, etc. All swap, forward future, option, or any similar
agreements or arrangements executed or arranged by Investacorp were entered into
(i) in accordance with all applicable laws, rules, regulations and regulatory
policies and (ii) with counter-parties believed at the time to be financially
responsible; and each of them constitutes the valid and legally binding
obligation of Investacorp and, to the Companies’ Knowledge, such
counter-parties, enforceable in accordance with its terms against Investacorp
and, to the Companies’ Knowledge, such counter-parties, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether such enforceability is considered in a
proceeding in equity or at law). Neither Investacorp nor, to the Companies’
Knowledge, any other party thereto, is in breach of any of its obligations under
any such agreement or arrangement.
          (e) IAS:
     (i) is, and has been at all times, a registered investment advisor with the
Commission pursuant to Section 203 of the Investment Advisers Act of 1940 (the
“Investment Advisers Act”). Full and complete copies of its Form ADV, as amended
(the “IAS Form ADV”) have been made available to LTFS and neither the IAS
Form ADV nor any amendment thereto contains any untrue statement of material
fact or omits to state a material fact required to be stated in order to make
the statements contained therein, in the light of the circumstances in which
they were made, not misleading;
     (ii) is not prohibited by any section of the Investment Advisers Act, or
the rules and regulations thereunder, from acting as an investment adviser;
     (iii) has not been, nor, to Companies’ Knowledge, has any Affiliate,
director, officer, employee or registered representative thereof been, in
connection with the performance of his/her duties and/or services for IAS, since
January 1, 2002, convicted of any crime or been subject to any disqualification
that would be a basis for denial, suspension or revocation of registration of,
or limitation of the activities of, an investment adviser under Section 203(e)
of the Investment Advisers Act or Rule 206(4)-4(b) thereunder; nor, to the
Companies’ Knowledge, is there a current investigation, whether formal or
informal, or whether preliminary or otherwise, that is reasonably likely to
result in any such denial, suspension, revocation, or limitation;
     (iv) has not been, nor has, to Companies’ Knowledge, any Affiliate,
director, officer, employee or registered representative thereof been, in
connection with the performance of his/her duties and/or services for IAS,
(A) subject to any cease and desist, censure or other disciplinary or similar
order issued by, (B) a party to any written agreement, consent agreement,
memorandum of understanding or disciplinary agreement with, (C) a party to any
commitment letter or similar undertaking to, (D) subject to any order or
directive by or (E) a recipient of any supervisory letter from, any Governmental
Entity;

22



--------------------------------------------------------------------------------



 



     (v) has not been, nor has, to Companies’ Knowledge, any Affiliate,
director, officer, employee or registered representative been, in connection
with the performance of his/her duties and/or services for IAS, except as
already set forth in IAS Form ADV, subject to any other form of liability or
discipline, whatsoever, whether imposed by a Governmental Entity or SRO, which
would be required to be disclosed on IAS Form ADV;
     (vi) has adopted a formal code of ethics and policies to prevent insider
trading (to the extent required under applicable law). Such code and policies
complies, in all material respects, to the extent applicable thereto, with
Section 204A of the Investment Advisers Act;
     (vii) is duly registered in any state or other jurisdiction where its
business as an investment adviser would require registration, has filed all
necessary reports and such reports are accurate and complete in all material
respects, and is otherwise in compliance with all laws of the state or other
jurisdiction regarding such registration and such business activities;
     (viii) is the only Company required to be registered as an investment
adviser in any jurisdiction or with any SRO, and no Affiliate, director,
officer, employee or registered representative thereof is, to Companies’
Knowledge, in connection with the performance of his/her duties and/or services
for IAS, subject to any material liability or disability by reason of his/her
failure to register;
     (ix) has, except as would not have a Material Adverse Effect on the Company
and subject in all events to performance by LTFS of its obligations under
Section 4.8, at all times been in compliance with the terms of each investment
advisory contract to which it is a party and no event has occurred or condition
exists that constitutes, or with notice or the passage of time will constitute,
an event of default, except as would not have a Material Adverse Effect on the
Company. Each such investment advisory contract complies with the restrictions
set forth in Section 205 of the Investment Advisers Act;
     (x) has maintained and preserved books and records that comply with
Section 204 of the Investment Advisers Act and the rules promulgated thereunder
and has disseminated no advertising material in contravention of Rule 206(4)-1;
and
     (xi) Section 2.25(e)(xi) of the Company Schedule sets forth a true and
complete listing of each investment advisory contract to which IAS is a party
and attached as an exhibit to Section 2.25(e)(xi) of the Company Schedule is the
standard form of such investment advisory contract. IAS has not deviated from
such form of agreement other than for changes relating to compensation or
changes that are not materially adverse to IAS’ interests.

23



--------------------------------------------------------------------------------



 



     SECTION 2.26 VIA Companies. Without limiting the generality of Section 2.8,
each of the VIA Companies:
     (i) satisfies, and, to Companies’ Knowledge, each of their employees and
registered representatives satisfies, to the extent they are acting as
broker-dealers or investment advisers (in particular with respect to the sales
of variable contracts, including variable annuities) for any of the Companies,
the applicable representations and warranties set forth in paragraphs (c) and
(e) of Section 2.25;
     (ii) has complied, to the extent applicable, with NASD Rule 2820 governing
the activities of members with regard to the offer and sale of variable
contracts and has maintained appropriate compensation records in accordance
therewith;
     (iii) has, to the extent applicable, substantially followed the guidelines
set forth in NASD IM-2210-2 as it applies to its communications to the public
about variable annuities, whether those communications be individualized
letters, presentations, sales literature or advertisements;
     (iv) is, to the extent required, licensed as an authorized insurance agency
in each jurisdiction in which it presently offers or sells insurance and, to the
extent required, each of its employees and independent contractors that offers
or sells insurance in such jurisdiction on behalf of the VIA Companies (and
solely with respect to his/her offer and sale thereof) is licensed as an
authorized insurance agent in such jurisdiction, in each case, for the type of
insurance such VIA Company presently offers or sells in such jurisdictions; and
meets, and, to Companies’ Knowledge, each of its employees and independent
contractors that effectuates such offers and sales meets (and solely with
respect to his/her offer and sale thereof), in all material respects, all
statutory and regulatory requirements of all applicable Governmental Entities
which have jurisdiction over such offers or sales. Section 2.26 of the Company
Schedule sets forth each state in which each of the Via Companies is an admitted
or non-admitted insurance agent; and for each state in which it is non-admitted,
but is required to be admitted, whether it has been approved or disapproved;
     (v) has not, nor has, to Companies’ Knowledge, any employee or independent
contractor thereof, been disciplined in any manner by any Governmental Entity
for activity related to the offer or sale of insurance by such VIA Company,
except as listed in Section 2.26 of the Company Schedule.
     SECTION 2.27 Licensed Employees. The Stockholders have made available to
LTFS a true and complete list of all registered representatives of the Companies
and other Persons holding securities or insurance licenses in connection with
their duties performed for any of the Companies and each state or jurisdiction
in which each individual is so registered.
     SECTION 2.28 Restrictions on Business Activities. Except as disclosed in
Section 2.28 of the Company Schedule, there is no agreement, commitment,
judgment, injunction, order or decree binding specifically upon any Company or
its assets or to which a Company is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing the business
practices of such Company as currently conducted or any acquisition of property
by the Company that would otherwise be permitted by applicable law, other than
such effects, individually or in the aggregate, which would not reasonably be
expected to have a Material Adverse Effect on the Companies.

24



--------------------------------------------------------------------------------



 



     SECTION 2.29 Environmental Matters. Except as would not, individually or in
the aggregate, have a Material Adverse Effect on the Companies, taken as a
whole, (a) no Company has violated or is in violation of any Environmental Law;
(b) to the Knowledge of the Companies, none of the real properties currently or
formerly leased or operated by any Company (including, without limitation, air,
soils and surface and ground waters) is contaminated with any Hazardous
Substance; (c) to the Knowledge of the Companies, no Company is actually or
alleged in writing to be liable for any off-site contamination by Hazardous
Substances; and (d) each Company has all permits, licenses and other
authorizations required under any Environmental Law in order to conduct its
business as presently conducted.
     SECTION 2.30 Survival of Representations and Warranties. The
representations and warranties of the Companies set forth in this Agreement
shall survive the Closing but only for and up to a period ending the earlier of
(a) eighteen (18) months after the Closing Date and (b) July 1, 2009, except
that (i) the representations and warranties in Section 2.1 and Section 2.4 shall
survive without limitation as to time, and (ii) the representations and
warranties in Section 2.11 shall survive for a period of three (3) years after
the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF LTFS
     Subject to the exceptions set forth on the document annexed hereto,
executed by the Parties and identified as the “LTFS Schedule” (the “LTFS
Schedule”), and except as provided therein, LTFS represents and warrants to the
Stockholders as follows:
     SECTION 3.1 Organization of LTFS. LTFS is a corporation duly incorporated,
validly existing and in active status under the law of the State of Florida and
is qualified to do business in each state where the nature of the business it
conducts or the properties it owns, leases or operates requires it to so
qualify, except for those states in which any failure by such Company to be so
incorporated, validly existing, in good standing and/or qualified could not
reasonably be expected to have a Material Adverse Effect on LTFS. LTFS has all
requisite corporate power to own, lease and operate its properties and to carry
on its business as now being conducted except where the failure to have such
power could not reasonably be expected to have a Material Adverse Effect on
LTFS.
     SECTION 3.2 Authority and Corporate Action. LTFS has all necessary
corporate power and authority to enter into this Agreement and the LTFS
Transaction Documents to which it is a party and to consummate the transactions
contemplated hereby and thereby. All corporate action necessary to be taken by
LTFS (including by its board of directors and shareholders, as applicable), to
authorize the execution, delivery and performance by LTFS of this Agreement and
the LTFS Transaction Documents to which it is a party has been duly and validly
taken. This Agreement and each of the LTFS Transaction Documents constitutes, or
will constitute upon execution and delivery thereof, the valid, binding and
enforceable obligation of LTFS,

25



--------------------------------------------------------------------------------



 



enforceable against LTFS in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or similar laws of general application now or hereafter in
effect affecting the rights and remedies of creditors and by general principles
of equity (regardless of whether enforcement is sought in a proceeding at law or
in equity).
     SECTION 3.3 No Conflicts, etc. Subject to receipt of the approvals and
filings set forth in Section 3.3 of the LTFS Schedule, neither the execution and
delivery of this Agreement by LTFS or of any LTFS Transaction Document by LTFS
to the extent a party thereto, nor the consummation of the transactions
contemplated hereby and thereby, will (i) conflict with, result in a breach or
violation of or constitute (or with notice of lapse of time or both constitute)
a default under, (A) the certificate or articles of incorporation or by-laws (or
similar constituent documents) of LTFS or (B) any applicable law, statute,
regulation, order, judgment or decree or any instrument, contract or other
agreement to which LTFS is a party or by which LTFS or any of its properties is
subject or bound, except where any such conflict, breach, violation or default,
singly or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect upon LTFS; (ii) result in the creation of, or give any third
party the right to create any Lien upon the assets of LTFS or any of its
subsidiaries (including, from and after the Closing, the Companies), except as
provided for in this Agreement or the Pledge Agreement or where such Lien,
singly or in the aggregate, would not reasonably be expected to have a Material
Adverse Effect upon LTFS; (iii) terminate or modify, or give any third party the
right to terminate or modify, the provisions or terms of any contract to which
LTFS is a party, except where such termination or modification, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect
upon LTFS; or (iv) result in any suspension, revocation, forfeiture or
nonrenewal of any permit, license, qualification, authorization or approval
applicable to LTFS or any of its subsidiaries (including, from and after the
Closing, the Companies), except where such suspension, revocation, impairment,
forfeiture or nonrenewal, singly or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect upon LTFS.
     SECTION 3.4 Consents and Approvals. Except as set forth in Section 3.4 of
the LTFS Schedule, the execution and delivery of this Agreement by LTFS and of
the LTFS Transaction Documents by LTFS to the extent a party thereto do not, and
the performance of this Agreement and the LTFS Transaction Documents by LTFS to
the extent a party hereto and thereto will not, require LTFS or any Affiliate
thereof to obtain any consent, approval, authorization or other permit from, or
to make any filing with or notification to, any Governmental Entity or other
third party, except where failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not
reasonably be expected to prevent the consummation of the transactions
contemplated hereby and/or LTFS from performing any of its obligations under
this Agreement or any such LTFS Transaction Document.

26



--------------------------------------------------------------------------------



 



     SECTION 3.5 Financial Statements and Certain Financial Matters.
          (a) SEC Reports; Financial Statements. True and complete copies of all
forms, reports, schedules, registration statements, proxy statements and other
documents filed by LTFS with the Commission (as such documents have been amended
since the time of their filing, and including any such documents filed
subsequent to the date of this Agreement, collectively, the “LTFS SEC Filings”)
are available on the Commission’s website. Each of the LTFS SEC Filings, as of
its filing date, complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, and
the applicable rules and regulations rules and regulations promulgated by the
Commission with respect thereto and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements contained therein not misleading in
light of the circumstances in which such statements were made. The LTFS SEC
Filings constitute all of the reports under the Exchange Act that were required
to be filed by LTFS as of the date hereof since January 1, 2002 and LTFS has
otherwise complied with all material requirements of the Securities Act and
Exchange Act and the applicable rules and regulations rules and regulations
promulgated by the Commission with respect thereto. The unaudited consolidated
financial statements of the LTFS Companies included in the LTFS SEC Filings for
the six months ended June 30, 2007 and the audited consolidated financial
statements of the LTFS Companies included in the LTFS SEC Filings for the fiscal
years ended December 31, 2006, December 31, 2005 and December 31, 2004 (the
“LTFS Financial Statements”) comply as to form in all material respects with all
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, and the LTFS Financial Statements have been
prepared from and in accordance with the books and records of LTFS and in
accordance with U.S. GAAP applied on a consistent basis during the periods
covered, except as may be indicated in the notes thereto, subject to normal
year-end audit adjustments in the case of all financial statements that are
interim or unaudited financial statements, and fairly present the financial
condition of the LTFS Companies as of their respective dates and the results of
operations and cash flows of the LTFS Companies for the periods covered thereby
in accordance with U.S. GAAP in all material respects.
          (b) Books and Records. The books of account and other similar
financial books and records of the LTFS Companies have been maintained, in all
material respects, in accordance with good business practice in the industry in
which the LTFS Companies operate, are complete and correct in all material
respects and there have been no material transactions that are required by
either applicable regulatory requirements or by good business practice in the
industry in which the Companies operate to be set forth therein and which have
not been so set forth. Copies of all such books and records have been made
available to the Companies.
     SECTION 3.6 Disclosure. No representation or warranty by LTFS contained in
this Agreement and no information contained in any Schedule furnished to the
Stockholders and the Companies by LTFS pursuant to this Agreement contains any
untrue statement of a material fact or omits a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which such statements were made.

27



--------------------------------------------------------------------------------



 



     SECTION 3.7 Financing. At Closing, LTFS will have sufficient immediately
available funds to pay the Purchase Price to the Stockholders in accordance with
this Agreement
     SECTION 3.8 Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any LTFS Company.
     SECTION 3.9 Investment. LTFS acknowledges and agrees that the Company Stock
has not been registered under the Securities Act or under any Blue Sky Laws, and
LTFS represents and warrants that it is acquiring the Company Stock for its own
account for investment purposes, and not with a view to the distribution
thereof.
     SECTION 3.10 Survival of Representations and Warranties. The
representations and warranties of LTFS set forth in this Agreement shall survive
the Closing but only for and up to a period ending the earlier of (a) eighteen
(18) months after the Closing Date and (b) July 1, 2009, except that the
representations and warranties in Section 3.1 shall survive without limitation
as to time.
ARTICLE IV
COVENANTS
     SECTION 4.1 Conduct of Business. Subject to and except as contemplated in
Section 4.6, during the period from the date of this Agreement and continuing
until the earlier of the termination of this Agreement pursuant to its terms or
the Closing, each Company shall, except as required or permitted by the terms of
this Agreement or any of the other Transaction Documents and/or except to the
extent that LTFS shall otherwise consent in writing, carry on its business in
the usual, regular and ordinary course consistent with past practices, in
substantially the same manner as heretofore conducted, pay its debts and taxes
when due subject to good faith disputes over such debts or taxes, pay or perform
other material obligations when due, and use its commercially reasonable efforts
consistent with past practices and policies to (i) preserve substantially intact
its present business organization, (ii) keep available the services of its
present officers, employees and registered representatives, (iii) maintain the
historical level of each component of working capital and (iv) preserve its
relationships with customers, suppliers, distributors, licensors, licensees,
employees, registered representatives, associates and others with which it has
significant business dealings. In addition, except as required or permitted by
the terms of this Agreement or any of the other Transaction Documents (including
in Section 4.6 and/or in Schedule 4.6), without the prior written consent of
LTFS, during the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement pursuant to its terms or the
Closing, each Company shall not:
          (a) pledge, sell, transfer, dispose of or otherwise encumber or grant
any rights or interests to any third party of any kind with respect to all or
any part of its capital stock or enter into any discussions or negotiations with
any third party to do so;

28



--------------------------------------------------------------------------------



 



          (b) pledge, sell, lease, transfer, dispose of or otherwise encumber
any of its material property or assets other than consistent with past practices
and in the ordinary course of business or enter into any discussions or
negotiations with any third party to do so;
          (c) issue any shares of capital stock, any securities convertible into
or exchangeable for capital stock or any other class of securities, whether debt
or equity;
          (d) declare any dividend or make any distribution in cash, securities
or otherwise on the outstanding shares of capital stock or directly or
indirectly redeem or purchase any such capital stock;
          (e) in any manner whatsoever, advance, transfer or distribute to a
Stockholder or any of a Stockholder’s Affiliates or otherwise withdraw cash or
cash equivalents in any manner inconsistent with established cash management
practices;
          (f) make, agree to make or announce any general wage or salary
increase or enter into any employment contract or, unless provided or contracted
for on or before the date of this Agreement, increase the compensation payable
or to become payable to any officer, employee or registered representative or
adopt or increase the benefits of any bonus, insurance, pension or other
employee benefit plan, payment or arrangement, except for those increases,
consistent with past practices or as normally occurring as the result of
regularly scheduled compensation reviews of non-officer administrative
personnel;
          (g) make any capital expenditures in excess of $50,000 in the
aggregate;
          (h) amend its certificates or articles of incorporation or by-laws;
          (i) merge or consolidate with, or acquire all or substantially all of
the assets of, or otherwise acquire any business operations of, any Person;
          (j) waive or compromise a valuable right or material debt;
          (k) give satisfaction or discharge of any Lien or claim;
          (l) make any material change to a material contract or arrangement by
which it or any of its assets is bound or subject;
          (m) enter into any transaction of the type referred to in Section 2.22
(subject to the exceptions set forth therein) that is not reasonably
satisfactory to LTFS;
          (n) make any loans or guarantees to or for the benefit of its
employees, registered representatives, holders of its capital stock, officers,
or directors, or any members of their immediate families, other than travel
advances and other advances made in the ordinary course of its business;
          (o) accelerate the recognition of revenues or defer the recognition of
expenses other than in accordance with U.S. GAAP and consistent with past
practices; or
          (p) enter into any agreement to effectuate any of the foregoing.

29



--------------------------------------------------------------------------------



 



     SECTION 4.2 Access to Information. Each Party will each afford the other
Party and its financial advisors, accountants, counsel and other representatives
reasonable access during normal business hours, upon reasonable notice, to the
properties, books, records and personnel of such other Party during the period
prior to the Closing to obtain all information concerning the business,
including properties, results of operations and personnel of such Party, as the
first Party may reasonably request. In furtherance of its obligations pursuant
to this Section 4.2, each Party will, and will cause its auditors to,
(a) continue to provide the other Party and its advisors full access to all of
its financial information used in the preparation of its financial statements
and other financial information furnished to such other Party and (b) cooperate
fully with any reviews performed by such other Party or its advisors of any such
financial statements or information.
     SECTION 4.3 No Other Negotiations. Until the earlier of the Closing or the
termination of this Agreement, no Stockholder, Company or any of their
Affiliates will (a) solicit, encourage, directly or indirectly, any inquiries,
discussions or proposals for, (b) continue, propose or enter into any
negotiations or discussions looking toward or (c) enter into any agreement or
understanding providing for any acquisition of any capital stock of any Company
or, except in the ordinary course of business, any part of a Company’s assets,
nor shall any Stockholder, Company or any of their Affiliates provide any
information to any Person for the purpose of evaluating or determining whether
to make or pursue any such inquiries or proposals with respect to any such
acquisition. The Stockholders and the Companies shall immediately notify LTFS of
any such inquiries or proposals or requests for information for such purpose.
Each Company shall use its best efforts to cause its directors, officers,
employees, agents and Representatives to comply with the provisions of this
Section 4.3.
     SECTION 4.4 Disclosure of Certain Matters. During the period from the date
hereof through the Closing Date, except as prohibited by law, the Stockholders,
on the one hand, and LTFS, on the other hand, shall give the other prompt
written notice of any event or development known to such Party that (a) had it
existed or been known on the date hereof would have been required to be
disclosed by it under this Agreement, (b) would cause any of its representations
and warranties contained herein to be inaccurate or otherwise misleading,
(c) could reasonably be expected to result in any of the conditions to LTFS’
obligations (in the case of the Stockholders), or the Stockholders’ and the
Companies’ obligations (in the case of LTFS), set forth in Article V not being
satisfied or (d) constitutes a Material Adverse Effect on the Companies (in the
case of the Stockholders) or the LTFS Companies (in the case of LTFS), in each
case, taken as a whole. The Party preparing and delivering a Disclosure Schedule
shall have the obligation to supplement or amend such Disclosure Schedule with
respect to any matter hereafter arising or discovered which, if existing or
known at the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule. The obligations of each Party to amend or
supplement its respective Disclosure Schedule shall terminate on the Closing
Date. Notwithstanding any such amendment or supplementation, for purposes of
Sections 5.2(a), 5.3(a), 6.1, 6.2, 7.1(c) and 7.1(d), the representations and
warranties of the Parties shall be made with reference to the Disclosure
Schedules as they exist at the time of execution of this Agreement, subject to
such anticipated changes as are set forth in Section 4.6, Schedule 4.1,
Schedule 4.6 or otherwise expressly contemplated by any of the Transaction
Documents.

30



--------------------------------------------------------------------------------



 



     SECTION 4.5 Required Information. In connection with the preparation of
reports that either Party may be required to file under the Exchange Act, press
releases, and for such other reasonable purposes, the Stockholders and the
Companies, on the one hand, and LTFS, on the other hand, each shall, upon
request by the other, furnish the other with all information concerning
themselves, their respective directors, officers and stockholders and such other
matters as may be reasonably necessary or advisable in connection with the
transactions contemplated by this Agreement, or any other statement, filing,
notice or application made by or on behalf of LTFS or any Company to any third
party and/or any Governmental Entity in connection with the transactions
contemplated by this Agreement. Each Party warrants and represents to the other
Party that all such information, to the extent provided or delivered for
purposes of the preparation of press releases or reports required to be filed
under the Exchange Act or any other regulatory filings required to be
effectuated, shall be true and correct in all material respects and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.
     SECTION 4.6 Adoption of Compensation Plan Prior to Closing. Notwithstanding
anything to the contrary contained in this Agreement, the Parties hereby agree
that the Investacorp Companies (or any of them) shall have the right,
exercisable in their sole and absolute discretion, to adopt and perform under a
compensation plan with respect to one or more of the Persons identified on
Schedule 4.6 (the “Participants”), providing for the payment by such Investacorp
Companies of bonuses to such Persons in such amounts and on such terms as are
set forth on the formal bonus plan annexed to such Schedule (such plan, the
“Pre-Closing Compensation Plan”). In order to enable the effectuation of such
Pre-Closing Compensation Plan and to enable the Parties to complete the
transactions contemplated by this Agreement, the Parties agree that each of the
Investacorp Companies (or any of them) and each of the Stockholders has the
right to take such actions prior to Closing, including the making of one or more
capital contributions by such Stockholders in order to fund the Pre-Closing
Compensation Plan, including without limitation employers’ payroll taxes in
connection therewith (collectively, the “Zwigard Contribution”), and the
execution and delivery, by and on behalf of such Investacorp Companies, of such
further agreements, documents, certificates, instruments and amendments
(including “Deferred Bonus Agreements” (as defined in the Pre-Closing
Compensation Plan) with each of the Participants), in each case, as may be
necessary, convenient and/or desirable, in their reasonable discretion, in order
to carry out the intentions and purposes of this Section 4.6 prior to the
consummation of the transactions contemplated by this Agreement. The Parties
acknowledge and agree that any payments required to be made by the Companies
under the Pre-Closing Compensation Plan shall be unconditionally paid on or
prior to the Closing and that, following the Closing, none of the Companies or
LTFS or, with respect to the Companies, any of the Participants, shall have any
obligations under the Pre-Closing Compensation Plan, including, without
limitation employer’s payroll taxes in connection therewith. Notwithstanding
anything in this Agreement to the contrary, the Parties acknowledge

31



--------------------------------------------------------------------------------



 



and agree that the foregoing (including the effectuation of Pre-Closing
Compensation Plan and the Zwigard Contribution and the entry into “Deferred
Bonus Agreements” (as defined in the Pre-Closing Compensation Plan) with each of
the Participants) will not in any event constitute breaches or violations of any
of the representations, warranties, covenants and/or agreements contained in
this Agreement (including for purposes of Articles 5 or 6).
     SECTION 4.7 Additional Agreements and Pre-Closing Matters. On or prior to
the Closing, the Parties and/or certain other Persons shall execute and deliver
to each other the following:
          (a) an Employment Agreement between Investacorp and Zwigard in the
form of Exhibit C to be effective as of immediately following the Closing (the
“Employment Agreement”); and
          (b) a Stock Option Agreement between LTFS and Zwigard in the form of
Exhibit D to be effective as of immediately following the Closing (the “Stock
Option Agreement”).
     For Federal, state and local Tax purposes, the Parties agree to allocate a
portion of the Purchase Price equal to $50,000 to the restrictive covenants of
Zwigard set forth in the Employment Agreement. The Parties will report the
purchase of the Company Stock and the restrictive covenants of Zwigard set forth
in the Employment Agreement in accordance with this Section 4.7 on all Federal,
state and local Tax returns and reports, and will not take any position that is
inconsistent with this Section 4.7 during any Tax examination, appeal or related
judicial proceeding without the prior written consent of the other Party. The
Stockholders agree and acknowledge that LTFS considers the restrictive covenants
of Zwigard set forth in the Employment Agreement an integral part of the
consideration motivating LTFS to enter into this Agreement and to consummate the
transactions contemplated hereby. The Stockholders agree and acknowledge that
the portion of the Purchase Price hereinabove agreed to be allocated to the
restrictive covenants of Zwigard set forth in the Employment Agreement is set
for Tax purposes only and is not intended to limit or affect in any way, the
remedies or damages, including without limitation, monetary damages, that may be
asserted or collected upon any breach by Zwigard thereof.
     SECTION 4.8 Regulatory and Other Authorizations.
          (a) LTFS will, at its sole cost and expense, identify and timely and
duly prepare, make and provide all necessary filings, notifications,
documentation and information, and use its best efforts to timely and duly
obtain all authorizations, consents, orders, permits and approvals of all
federal, state and other regulatory bodies and officials (including FINRA, state
insurance regulators and all other applicable Governmental Entities), and all
other applicable third parties, that are required for the consummation of the
transactions contemplated by this Agreement (including those listed on
Section 3.3 and/or Section 3.4 of the LTFS Schedule and on Section 2.2,
Section 2.3 and/or Section 2.12 of the Company Schedule).

32



--------------------------------------------------------------------------------



 



          (b) LTFS will provide prompt notification to Zwigard when any such
filing, notification, information, authorization, consent, order, permit or
approval required to be obtained, made or given under Section 4.8(a) is
obtained, made or given, as applicable. Each Party will advise the others of any
communications (and, unless precluded by law, provide copies of any such
communications that are in writing) with any governmental or regulatory
authority regarding any of the transactions contemplated by this Agreement or
any of the other Transaction Documents. The Stockholders will cooperate
reasonably with LTFS in connection with obtaining, making or providing, as
applicable, all of such filings, notifications, information, authorizations,
consents, orders, permits or approvals.
     SECTION 4.9 Best Efforts. From the date hereof to the Closing, each Party
shall use its best efforts to take, or cause to be taken, all actions, and do,
or cause to be done, and assist and cooperate with the other Parties in doing,
all things necessary, proper or advisable to consummate and make effective, in
the most expeditious manner practicable, the transactions contemplated by this
Agreement, including the following: (a) the taking of all reasonable acts
necessary to cause the conditions precedent set forth in Article V to be
satisfied, (b) the obtaining of all necessary actions, waivers, consents,
approvals, orders and authorizations from Governmental Entities required to be
obtained hereunder and the making of all necessary registrations, declarations
and filings (including registrations, declarations and filings with Governmental
Entities, if any) and the taking of all reasonable steps as may be necessary to
avoid any suit, claim, action, investigation or proceeding by any Governmental
Entity, (c) the defending of any suits, claims, actions, investigations or
proceedings, whether judicial or administrative, challenging this Agreement or
the consummation of the transactions contemplated hereby, including seeking to
have any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed, and (d) the execution or delivery of
any additional instruments reasonably necessary to consummate the transactions
contemplated by, and to fully carry out the purposes of, this Agreement.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
be deemed to require any Party to agree to any divestiture by itself or any of
its Affiliates of shares of capital stock or of any business, assets or
property, or the imposition of any material limitation on the ability of any of
them to conduct their business or to own or exercise control of such assets,
properties and stock.
     SECTION 4.10 Directorship. LTFS shall, at its sole cost and expense, at all
times that Zwigard shall serve as a director of any of the LTFS Companies
(including each and any of the Companies) (including any and all successors
thereof), include Zwigard as an insured person under any directors & officers’
liability (D&O) insurance coverage on the same terms as the other directors of
LTFS.
     SECTION 4.11 Public Disclosure. From the date of this Agreement until the
earlier of the date of filing of the Consummation 8-K (or any later amendment
thereof) or termination of this Agreement, the Parties shall cooperate in good
faith to jointly prepare all press releases and public announcements pertaining
to this Agreement and the transactions governed by it, and no Party shall issue
or otherwise make any public announcement or communication pertaining to this
Agreement or the transaction without the prior consent of LTFS (in the case of
the Stockholders and the Companies) or Zwigard (in the case of LTFS), except,
subject to the

33



--------------------------------------------------------------------------------



 



following sentence, as required by law or by the rules and regulations of the
AMEX or FINRA. If any Party determines with the advice of counsel that it is
required to make this Agreement and the terms or consummation of the
transactions contemplated hereby public, or otherwise issue a press release or
make public disclosure with respect thereto, it shall, at a reasonable time
before making any public disclosure, consult and cooperate in good faith with
the other Party regarding such disclosure. This provision will not apply to
communications by any Party to its Representatives. Notwithstanding the
foregoing, the Parties agree that (i) as promptly as practicable after the
execution of this Agreement and, in all events within the statutorily required
period, LTFS will prepare and file a Current Report on Form 8-K pursuant to the
Exchange Act to report the execution of this Agreement (the “Execution 8-K”),
and (ii) as promptly as practicable after the Closing and, in all events within
the statutorily required period, LTFS will prepare and file another Current
Report on Form 8-K pursuant to the Exchange Act to report the consummation of
the transactions contemplated by this Agreement (the “Consummation 8-K” and,
together with the Execution 8-K and any other Form 8-K filed with respect to the
transactions contemplated by this Agreement, the “Forms 8-K”). LTFS shall
provide Zwigard, sufficiently in advance of each filing, the opportunity to
review and comment on drafts of each of the Forms 8-K and of each amendment
thereto, and LTFS shall use commercially reasonable efforts to incorporate, to
the fullest reasonable extent, Zwigard’s comments thereto. Any language included
in a filing of such Forms 8-K (or of any amendment thereof) that reflects
Zwigard’s comments with respect to such filing, as well as any text as to which
Zwigard has not commented upon being given a reasonable opportunity to comment
with respect to such filing, shall be deemed to have been approved by Zwigard.
     SECTION 4.12 Tax Matters.
          (a) Tax Returns. LTFS, at its sole cost and expense, shall cause each
of the Companies to prepare or cause to be prepared and file or cause to be
filed all Tax returns of the Companies for all periods ending on or prior to the
Closing Date that are filed after the Closing Date (each, a “Short Year
Return”). LTFS shall allow the Stockholders to review and comment on each such
Tax returns described in the preceding sentence prior to filing and shall adopt
in such returns all comments of the Stockholders so long as: (i) such comments
do not result in a finding or admission of any violation by the Companies of any
Law or Order, and (ii) the Stockholders pay all Taxes that are required to be
paid in accordance with such returns. LTFS will use commercially reasonable
efforts to cause the Companies to incorporate all other comments of the
Stockholders into such returns.
          (b) Control of Contest. The Stockholders shall have the right, at
their own expense, to control any audit, investigation or examination by any
taxing authority, initiate any claim for refund or amended Tax return and
contest, resolve and defend against any assessment, deficiency or other
adjustment or proposed adjustment of Taxes for any taxable period ending on or
prior to the Closing Date for which the Stockholders are charged with liability
for payment of Tax under this Agreement; provided, that LTFS shall have the
right to participate on the Companies’ behalf, at its sole cost and expense, and
(a) LTFS’s consent (not to be unreasonably withheld, conditioned or delayed)
shall be required for any settlement of such matter, except that such consent
shall not be required if (1) there is no finding or admission of any violation
by the

34



--------------------------------------------------------------------------------



 



Companies of any Law or Order, and (2) the sole relief provided is monetary
damages that are paid in full by the Stockholders and (b) the Stockholders will
have no liability with respect to any settlement of such matters effected
without their consent (not to be unreasonably withheld, conditioned or delayed).
Each Party will allow the other and its counsel and its accountants (at its own
expense) to be represented during any audits of Tax returns to the extent that
disputed items therein relate to the Companies. LTFS shall undertake or
authorize actions of the Companies as reasonably requested by the Stockholders
with respect to this Section 4.12(b).
          (c) General. Each of LTFS and the Stockholders shall provide the other
with the right to have reasonable access to personnel, and to copy and use, any
records or information that may be relevant in connection with the preparation
of any Tax returns, any audit or other examination by any taxing authority or
any litigation relating to liability for Taxes. Information required in the
filing of any Tax return shall be provided to the other Party not less than
thirty (30) days before such Tax return is due. The Stockholders and LTFS shall
retain all records relating to Taxes for as long as the statute of limitations
with respect thereto shall remain open.
          (d) Code §338(h)(10) Election. Subject in all events to
Section 4.12(d)(vi) below, the Parties agree as follows:
     (i) Upon the written request (the “338(h)(10) Election Request”) by LTFS
given to the Stockholders at least ninety (90) days prior to the earlier to
occur of the due date for filing of the 338(h)(10) Election and the due date
(including an automatic extension period) for filing of the Short Year Return
(the earlier to occur of the foregoing filing deadlines is hereinafter referred
to as the “Filing Deadline”), each Stockholder shall join with LTFS and the
Investacorp Companies in making an election under Code §338(h)(10) (and any
corresponding election under state, local, and foreign Tax law) with respect to
the purchase and sale of the Investacorp Companies’ stock hereunder
(collectively, a “338(h)(10) Election”). The Stockholders shall include any
income, gain, loss, deduction, or other tax item resulting from the 338(h)(10)
Election on their Tax returns to the extent required by applicable law.
     (ii) If LTFS, the Investacorp Companies and the Stockholders make the
338(h)(10) Election, LTFS and the Stockholders agree that the Purchase Price
(plus other relevant items) will be allocated to the assets of the Investacorp
Companies for all purposes (including Tax and financial accounting) in a manner
consistent with Code §§338 and 1060 and the regulations thereunder and the
338(h)(10) Allocation Schedule attached hereto as Schedule 4.12(d). LTFS and the
Stockholders shall file all Tax returns (including amended returns and claims
for refund) and information reports in a manner consistent with such
allocations.
     (iii) If LTFS, the Investacorp Companies and the Stockholders make the
338(h)(10) Election, LTFS shall reimburse and pay to the Stockholders, in the
time and manner provided below in Section 4.12(d)(v), any additional Tax
liability imposed upon the Stockholders pursuant to the Code, and any similar
Tax that may be imposed in lieu thereof or in addition thereto in connection
with

35



--------------------------------------------------------------------------------



 



the 338(h)(10) Election by LTFS, the Investacorp Companies and the Stockholders,
in excess of the Tax obligation that would have been imposed on the Stockholders
had the 338(h)(10) Election not been made and the Stockholders had been taxed
solely on the sale of the Company Stock with respect to the Investacorp
Companies (the “338(h)(10) Adjustment”).
     (iv) To the extent a 338(h)(10) Adjustment constitutes income to the
Stockholders subject to federal, state or local income and/or employment or
other Taxes, the 338(h)(10) Adjustment shall be increased to and include the
amount computed under the Gross-Up Formula, as defined and provided below (each,
as increased, a “Grossed-Up 338(h)(10) Adjustment”; collectively, the
“Grossed-Up 338(h)(10) Adjustments”). Each Grossed-Up 338(h)(10) Adjustment
shall be in the amount computed under the following formula (the “Gross-Up
Formula”): Divide the gross taxable amount of each 338(h)(10) Adjustment to a
Stockholder by a number equal to one minus the highest combined marginal U.S.
federal income tax rate plus any other applicable tax rates (e.g., FICA,
Medicare and employment (self and otherwise) tax rates) payable by the
Stockholders as a result of the 338(h)(10) Adjustment or such other combined tax
rates that are similar to or replace such combined tax rates applicable to such
Stockholder that are in effect at the time each such 338(h)(10) Adjustment is
made. Notwithstanding anything to the contrary in the Gross-Up Formula above,
(i) the Parties agree that an adjustment for any overpayment of FICA, Medicare
and employment (self and otherwise) Taxes shall be made to a Grossed-Up
338(h)(10) Adjustment to take into account the extent (if any) to which all or a
portion of either Stockholder’s FICA, Medicare and employment (self and
otherwise) Taxes has been previously paid by such Stockholder in order to avoid
any double payment thereof and (ii) if a 338(h)(10) Adjustment is taxable, in
whole or in part, at the long-term capital gains rate (excluding any FICA,
Medicare or employment Taxes) that is in effect at the applicable time rather
than at the highest combined marginal U.S. federal income tax rate, then the
Gross-Up Formula shall be adjusted to provide that such long-term capital gains
rate shall be used for all or such portion of the 338(h)(10) Adjustment that is
taxable at such long-term capital gains rate. For example, if a $100.00
338(h)(10) Adjustment is subject to the Gross-Up Formula and it is taxable at
the ordinary income tax rate, and the highest combined marginal tax rate
applicable to such Stockholder at such time (including federal income tax rates
and all other applicable tax rates (e.g., FICA, Medicare and employment (self
and otherwise) tax rates)) is 40%, the 338(h)(10) Adjustment shall be increased
under the Gross-Up Formula to, and the Grossed-Up 338(h)(10) Adjustment shall
be, $166.67. Alternatively, if a $100.00 338(h)(10) Adjustment is subject to the
Gross-Up Formula and it is taxable at the long-term capital gains rate, and the
long-term capital gains rate applicable to such Stockholder at such time
(excluding any FICA, Medicare or employment Taxes) is 15%, the 338(h)(10)
Adjustment shall be increased under the Gross-Up Formula to, and the Grossed-Up
338(h)(10) Adjustment shall be, $117.65. In addition, any interest or penalties
imposed against a Stockholder by any federal, state or local taxing

36



--------------------------------------------------------------------------------



 



authority as a result of any increase in the Tax liability owed by such
Stockholder due to a change in the allocation of Purchase Price amongst the
assets of the Investacorp Companies deemed to be purchased (other than a change
in the portion of the Purchase Price allocated to the restrictive covenants of
Zwigard set forth in the Employment Agreement pursuant to Section 4.7) shall be
paid or reimbursed by LTFS and increased by the Gross-Up Formula (the
“Grossed-Up Penalties and Interest Payment”) in the time and manner provided
below in Section 4.12(d)(v) or, if later, when imposed.
     (v) Within thirty (30) days after the receipt by the Stockholders’ of the
338(h)(10) Election Request, the Stockholders shall calculate the amount of the
338(h)(10) Adjustment and the Grossed-Up 338(h)(10) Adjustment (such calculated
amount shall be collectively the “Calculated 338(h)(10) Adjustments”), if any,
for each such Stockholder pursuant to Section 4.12(d)(iv) above and provide such
calculation to LTFS for LTFS’s review. LTFS shall have the right to review such
calculation of the Calculated 338(h)(10) Adjustments for each such Stockholder
and object to it to the extent LTFS disagrees with the Calculated 338(h)(10)
Adjustments as a result of such payments being inconsistent with the provisions
of Section 4.12(d)(iv) above. If LTFS does not object to the Calculated
338(h)(10) Adjustments by written instrument delivered to the Stockholders’
within fifteen (15) days after receipt of such calculation, LTFS shall be deemed
to have agreed to the Calculated 338(h)(10) Adjustments. If LTFS timely objects
to the Calculated 338(h)(10) Adjustments by written instrument delivered to the
Stockholders’ within fifteen (15) days after receipt of such calculation, the
Parties shall immediately attempt in good faith to resolve such dispute. If LTFS
and the Stockholders cannot agree upon the amount of the Calculated 338(h)(10)
Adjustments within ten (10) days after commencement of negotiations with respect
thereto, such dispute shall be submitted to the CPA for final and binding
determination. Upon the final determination with respect to the Calculated
338(h)(10) Adjustments, whether by agreement (or deemed agreement) of the
Parties or determination by the CPA, such determination shall be final, binding
and non-appealable and, as directed by such determination, LTFS shall pay to the
Stockholders (or their designees) any and all amounts owed thereto within the
earlier to occur of five (5) business days thereafter, or five (5) business days
prior to the Filing Deadline. LTFS will pay the Grossed-Up Penalties and
Interest Payment to the Stockholders no less than five (5) business days prior
to the date that the amount is payable to the appropriate taxing authorities
after final determination of any penalties or interest has been made.
     (vi) Notwithstanding anything hereinabove specified to the contrary, it is
specifically understood and agreed that the Stockholders shall not be considered
to have agreed hereunder to the making of the 338(h)(10) Election, nor shall
they join in making such election, nor in any event shall LTFS or any of the
Investacorp Companies file or make the 338(h)(10) Election, until LTFS shall
have paid in full to the Stockholders the Calculated 338(h)(10) Adjustments, as
finally determined pursuant to the preceding sub-section.

37



--------------------------------------------------------------------------------



 



     SECTION 4.13 Conduct of IAS Business between the Closing Date and the IAS
Transfer Date. During the period from the Closing Date and continuing until the
IAS Transfer Date, IAS shall, except as required or permitted by the terms of
this Agreement or any of the other Transaction Documents and/or except to the
extent that LTFS shall otherwise consent (whether or not in writing, including
in connection with LTFS’ performance of the Services under Section 4.14), carry
on its business in the usual, regular and ordinary course consistent with past
practices, in substantially the same manner as heretofore conducted, pay its
debts and taxes when due subject to good faith disputes over such debts or
taxes, pay or perform other material obligations when due, and use its
commercially reasonable efforts consistent with past practices and policies to
(i) preserve substantially intact its present business organization, (ii) keep
available the services of its present officers and employees, and (iii) preserve
its relationships with customers, suppliers, distributors, licensors, licensees,
employees, associates and others with which it has significant business
dealings. In addition, except as required or permitted by the terms of this
Agreement or any of the other Transaction Documents, and except to the extent
that LTFS shall otherwise consent (whether or not in writing, including in
connection with LTFS’ performance of the Services under Section 4.14), during
the period from the Closing Date until the IAS Transfer Date, IAS shall not:
          (a) pledge, sell, transfer, dispose of or otherwise encumber or grant
any rights or interests to any third party of any kind with respect to all or
any part of its capital stock or enter into any discussions or negotiations with
any third party to do so;
          (b) pledge, sell, lease, transfer, dispose of or otherwise encumber
any of its property or assets other than consistent with past practices and in
the ordinary course of business or enter into any discussions or negotiations
with any third party to do so;
          (c) issue any shares of capital stock, any securities convertible into
or exchangeable for capital stock or any other class of securities, whether debt
or equity;
          (d) declare any dividend or make any distribution in cash, securities
or otherwise on the outstanding shares of capital stock or directly or
indirectly redeem or purchase any such capital stock;
          (e) in any manner whatsoever, advance, transfer or distribute to a
Stockholder or any of a Stockholder’s Affiliates or otherwise withdraw cash or
cash equivalents in any manner inconsistent with established cash management
practices;
          (f) make, agree to make or announce any general wage or salary
increase or enter into any employment contract or, unless provided or contracted
for on or before the date of this Agreement, increase the compensation payable
or to become payable to any officer or employee or adopt or increase the
benefits of any bonus, insurance, pension or other employee benefit plan,
payment or arrangement, except for those increases, consistent with past
practices or as normally occurring as the result of regularly scheduled
compensation reviews of non-officer administrative personnel;

38



--------------------------------------------------------------------------------



 



          (g) make any capital expenditures;
          (h) amend its certificates or articles of incorporation or by-laws;
          (i) merge or consolidate with, or acquire all or substantially all of
the assets of, or otherwise acquire any business operations of, any Person;
          (j) waive or compromise any valuable right or debt;
          (k) give satisfaction or discharge of any Lien or claim;
          (l) make any change to any material contract or arrangement by which
it or any of its assets is bound or subject;
          (m) enter into any transaction of the type referred to in Section 2.22
(subject to the exceptions set forth therein);
          (n) make any loans or guarantees to or for the benefit of its
employees, holders of its capital stock, officers, or directors, or any members
of their immediate families, other than travel advances and other advances made
in the ordinary course of its business;
          (o) accelerate the recognition of revenues or defer the recognition of
expenses other than in accordance with U.S. GAAP and consistent with past
practices; or
          (p) enter into any agreement to effectuate any of the foregoing.
The Parties acknowledge that, subsequent to the Closing and prior to the IAS
Transfer Date, LTFS may need access to information, documents, or computer data
in the control or possession of IAS, and may need to review and/or copy
documents or other information relating to the Companies for purposes of
concluding or evidencing the transactions contemplated herein and for audits,
investigations, compliance with requirements, rules and requests of Governmental
Entities, and the prosecution or defense of third-party claims. Accordingly,
after the Closing Date and prior to the IAS Transfer Date, IAS will make
available, during normal business hours and in such manner as will not
unreasonably disrupt the operations of IAS, to LTFS and its agents and
independent auditors such documents and information as may be available relating
to the Companies and will permit LTFS to make copies thereof at LTFS’ expense.

39



--------------------------------------------------------------------------------



 



     SECTION 4.14 Consulting Services/Working Capital Loans.
          (a) IAS hereby retains LTFS to provide consulting and related
assistance to IAS (the “Services”) at the request of IAS with respect to all
aspects of the operation of IAS’ business, for the period commencing on the
Closing Date and terminating on the IAS Transfer Date. As full compensation for
LTFS’ performance of the Services, IAS shall pay LTFS a consulting fee (the
“Consulting Fee”) equal to the amount equal to (A) all revenues arising from the
operation of IAS’ business during such period, less (B) any and all expenses,
including taxes, interest and other expenses, paid and/or accrued on account of
the operation of IAS’ business in a manner consistent with past practices during
such period. The Consulting Fee shall be paid on or before the 10th day after
the IAS Transfer Date. In the event that IAS’s working capital shall be less
than zero at any time during such period, LTFS shall immediately make and fully
fund a loan to IAS in the amount of such deficit (a “Working Capital Loan”);
provided, however, that LTFS shall have no obligation to make Working Capital
Loans in excess of $250,000 in the aggregate. Each Working Capital Loan shall be
evidenced by a promissory note in a form reasonably satisfactory to IAS and bear
interest at a simple rate of 8 % per annum. The principal and interest under all
Working Capital Loans shall become due and payable on the date which is thirty
(30) days following the IAS Transfer Date. Notwithstanding anything in this
Agreement to the contrary IAS, shall retain ultimate control over the personnel,
operations and policies of its business, including, without limitation, all
legal and regulatory matters, until the IAS Transfer Date. IAS and its officers,
employees and agents shall retain full access at all times to all aspects of the
operations and books and records of its business and may, in its discretion,
accept or reject, in whole or in part, any recommendation made by LTFS as IAS’
consultant. It is expressly understood that nothing in this Agreement is
intended to give to LTFS or any of its Affiliates any right which would be
deemed to constitute a transfer of control with respect to the IAS Stock at any
time prior to the IAS Transfer Date.
          (b) LTFS shall reimburse and pay to the Stockholders, in the time and
manner provided below, any and all Tax liability imposed upon the Stockholders
pursuant to the Code and/or any other Tax that may be imposed in lieu thereof or
in addition thereto, in connection with the operation of IAS between the Closing
Date and the IAS Transfer Date (the “IAS Adjustment”). To the extent the IAS
Adjustment constitutes income to the Stockholders subject to federal, state or
local income and/or employment or other Taxes, the IAS Adjustment shall be
increased to and include the amount computed under the Gross-Up Formula, as
defined and provided in Section 4.12 (each, as increased, a “Grossed-Up IAS
Adjustment”). In addition, any interest or penalties imposed against a
Stockholder by any federal, state or local taxing authority as a result of any
increase in the Tax liability owed by such Stockholder in connection with the
operation of IAS between the Closing Date and the IAS Transfer Date shall be
paid or reimbursed by LTFS and increased by the Gross-Up Formula (the
“Grossed-Up IAS Penalties and Interest Payment”) in the time and manner provided
below or, if later, when imposed. Within ninety (90) days after the IAS Transfer
Date, the Stockholders shall calculate the amount of the IAS Adjustment,
Grossed-Up IAS Adjustment and/or Grossed-Up IAS Penalties and Interest Payment
(such calculated amount shall be collectively the “Calculated IAS Adjustments”),
if any, for each such Stockholder and provide such calculation to LTFS for
LTFS’s review. LTFS shall have the right to review such calculation of the
Calculated IAS Adjustments for each such Stockholder and object to it to the
extent LTFS disagrees with the Calculated IAS Adjustments as a result of such
payments being inconsistent with the provisions

40



--------------------------------------------------------------------------------



 



of this Section 4.14(b). If LTFS does not object to the Calculated IAS
Adjustments by written instrument delivered to the Stockholders’ within fifteen
(15) days after receipt of such calculation, LTFS shall be deemed to have agreed
to the Calculated IAS Adjustments. If LTFS timely objects to the Calculated IAS
Adjustments by written instrument delivered to the Stockholders’ within fifteen
(15) days after receipt of such calculation, the Parties shall immediately
attempt in good faith to resolve such dispute. If LTFS and the Stockholders
cannot agree upon the amount of the Calculated IAS Adjustments within ten
(10) days after commencement of negotiations with respect thereto, such dispute
shall be submitted to the CPA for final and binding determination. Upon the
final determination with respect to the Calculated IAS Adjustments, whether by
agreement (or deemed agreement) of the Parties or determination by the CPA, such
determination shall be final, binding and non-appealable and, as directed by
such determination, LTFS shall pay to the Stockholders (or their designees) any
and all amounts owed thereto within five (5) business days thereafter.
     SECTION 4.15 Certain Claims. As additional consideration for payment of the
Purchase Price pursuant to this Agreement, each Stockholder hereby releases and
forever discharges effective as of the Closing Date, the Companies and their
respective directors, officers, employees and agents, from any and all rights,
claims, demands, judgments, obligations, liabilities and damages, whether
accrued or unaccrued, asserted or unasserted, and whether known or unknown
arising out of or resulting from such Stockholder’s (i) status as a holder of an
equity interest in the Companies; and/or (ii) employment, service, consulting or
other similar agreement entered into with any of the Companies prior to Closing,
in each case, to the extent that the basis for such claims arise prior to the
Closing; provided, however, that (A) each of the Companies will continue to
indemnify and hold harmless each Stockholder, to the same extent provided in the
Articles of Incorporation or Bylaws of such Company as of the date hereof, for
any Proceeding brought against such Stockholder arising out of or resulting from
such Stockholder’s (1) status as a holder of an equity interest in, or as an
officer, director, employee, representative or agent of, such Company; and/or
(2) employment, service, consulting or other similar agreement entered into with
such Company prior to Closing, unless such Proceeding is (x) a derivative action
brought by the shareholders or former shareholders of the applicable Company or
(y) a Proceeding that is subject to indemnification in favor of LTFS pursuant to
Section 6.1, and (B) the foregoing shall not release any obligations of LTFS or
any Company set forth in, or contemplated to survive by, this Agreement or in
any of the other Transaction Documents.
     SECTION 4.16 Confidentiality. Subject to the provisions of Section 4.11,
any confidentiality agreement previously executed by the Parties shall continue
to be in effect in accordance with its terms, including, notwithstanding
anything set forth in this Agreement to the contrary, following any termination
of this Agreement for any reason.
     SECTION 4.17 Access to Information Following Closing. Prior to the Closing,
the Stockholders may, at their expense, make copies of any and all records of
the Companies which the Stockholders are required to maintain by Law. The
Parties acknowledge that, subsequent to the Closing, the Stockholders may need
access to information, documents, or computer data in the control or possession
of the Companies or LTFS, and the Stockholders may need to review

41



--------------------------------------------------------------------------------



 



and/or copy documents or other information relating to the Companies for
purposes of concluding or evidencing the transactions contemplated herein and
for audits, investigations, compliance with requirements, rules and requests of
Governmental Entities, and the prosecution or defense of third-party claims.
Accordingly, after the Closing Date, LTFS agrees that it will make available,
during normal business hours and in such manner as will not unreasonably disrupt
the operations of the Companies, to the Stockholders and its agents and
independent auditors such documents and information as may be available relating
to the Companies in respect of periods prior to the Effective Date and will
permit the Stockholders to make copies thereof at the Stockholders’ expense.
     SECTION 4.18 No Securities Transactions. Except for transactions
effectuated by the independent registered representatives of the Companies
(whether for their own account or the accounts of their respective customers),
neither any Stockholder nor any of the Companies or any of their Affiliates,
directly or indirectly, shall engage in any transactions involving the
securities of LTFS from the date hereof until the time of the making of a public
announcement of the transactions contemplated by this Agreement. Each Company
shall use its best efforts to require each of its officers, directors and
employees, and shall use commercially reasonable efforts to require each of its
agents, advisors, contractors, associates, clients, customers and
representatives, to comply with the foregoing requirement.
     SECTION 4.19 Monthly Financial Information. Between the period commencing
on the date hereof and ending on the earlier of the Closing Date or the date on
which this Agreement is terminated, Zwigard shall make available to LTFS, (i) as
soon as practicable following the filing thereof, the FOCUS Reports filed during
such period with respect to Investacorp and (ii) within thirty (30) Business
Days after the end of each month, unaudited financial statements without notes
and subject to normal year-end audit adjustments of each of the Companies other
than Investacorp for such month, including a balance sheet and statement of
operations that are, except for the omission of notes thereto, certified as
having been prepared in accordance with the methodologies described in
Section 2.6(a) for the Unaudited Investacorp Companies Financial Statements and
the Unaudited VIA Companies Financial Statements, as applicable, by the chief
financial officer of such Company. Investacorp’s financial statements filed as
part of such FOCUS Reports and such other financial statements shall be
prepared, in all material respects, in conformity with U.S. GAAP applied on a
consistent basis throughout the periods covered thereby and present fairly, in
all material respects, the financial position of Investacorp at the respective
dates thereof and its results of operations for the periods covered thereby,
except, in each case, (A) as noted on Section 2.25(c) of the Company Schedule,
(B) to the extent notes to such Financial Statements or statements of
shareholder’s equity and/or cash flows would be required for such conformity to
U.S. GAAP, would disclose deviations from U.S. GAAP or would reflect matters
that would impact such financial position or results of operations, and (C) that
such Financial Statements are subject to normal adjustments that, if made as a
result of an audit, would not have a Material Adverse Effect on the Companies,
taken as a whole.

42



--------------------------------------------------------------------------------



 



     SECTION 4.20 Option Grants. On the Closing Date, LTFS shall effectuate
grants of stock options pursuant to LTFS’ Amended and Restated 1999 Performance
Equity Plan to each of the employees, agents and registered representatives
identified in Schedule 4.20, in such amounts, and subject to such vesting and
other terms and conditions as set forth in such Schedule, all of which shares
underlying such options shall be, on the Closing Date, subject to an effective
Registration Statement on Form S-8.
     SECTION 4.21 Employment. At or promptly following the Closing Date,
Investacorp shall offer employment-at-will to all of the employees of the
Companies, on substantially the same terms and conditions on which they are
employed by the Companies on the date of this Agreement, it being acknowledged
and agreed that the employees of the Companies identified on Section 2.13 of the
Company Schedule as being subject to an employment agreement with a Company as
of the Closing Date shall continue to be employed by the applicable Company with
respect to such Company pursuant to and in accordance with the terms of such
employment agreement. Without limiting the generality of the foregoing, for
purposes of determining eligibility to participate, vesting, and entitlement to
benefits (including for purposes of determining accrued vacation, sick or
personal time or seniority), service with the Companies prior to the Closing
shall be treated at all times following the Closing as service with the
Companies to the extent permitted by Law; provided, however, that such service
shall not be recognized to the extent that such recognition would result in a
duplication of benefits.
ARTICLE V
CONDITIONS TO CLOSING
     SECTION 5.1 Conditions to Each Party’s Obligations. The respective
obligations of each Party to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment at or prior to the Closing Date of
the following conditions:
          (a) No Governmental Order or Regulation. There shall not be in effect
any order, decree or injunction (whether preliminary, final or appealable) of a
United States federal or state court of competent jurisdiction, and no
regulation shall have been enacted or promulgated by any governmental authority
or agency, that prohibits consummation of the transactions contemplated by this
Agreement.
     SECTION 5.2 Conditions to Obligations of the Stockholders and the
Companies. The obligations of the Stockholders and the Companies to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment, at or prior to the Closing, of each of the following conditions:
          (a) Representations, Warranties and Covenants. Without supplementation
after the date hereof, the representations and warranties of LTFS contained in
this Agreement shall be, (i) with respect to those representations and
warranties qualified by any materiality standard, true and correct in all
respects, as of the Closing Date, and (ii) with respect to all other
representations and warranties, true and correct in all material respects, as of
the Closing Date, with the same force and effect as if made as of the Closing
Date. For purposes of the preceding sentence, unless any and all breaches by
LTFS of its representations and warranties in this Agreement, in the aggregate,
would have, as of the Closing Date, a Material Adverse Effect on the
Stockholders, such representations and warranties shall be deemed to be true in
all respects.

43



--------------------------------------------------------------------------------



 



          (b) Legal Opinion. The Stockholders shall have received from Graubard
Miller, counsel to LTFS, a legal opinion addressed to the Company and dated the
Closing Date, in the form of Exhibit E annexed hereto.
          (c) Cash Portion of the Purchase Price. LTFS shall have effectuated
wire transfers of immediately available funds in the aggregate amount of
$25,000,000 in respect of the cash portion of the Purchase Price in accordance
with Section 1.4.
          (d) Deliveries. LTFS shall have executed, and caused to be executed by
any and all other parties thereto (other than the Stockholders), and shall have
delivered or caused to be delivered to the Stockholders, as applicable, at or
prior to the Closing, the following agreements and other documents, each of
which shall be in full force and effect (each, an “LTFS Transaction Document”
and, collectively, the “LTFS Transaction Documents”):
the Employment Agreement;
the Stock Option Agreement;
the Note;
the Pledge Agreement;
the IAS Escrow Agreement;
the Escrow Agreement
an incumbency and authority certificate from the duly appointed secretary of
LTFS in such form as shall be reasonably satisfactory to Zwigard; and
such other documents and instruments as shall be reasonably requested by Zwigard
in order to consummate the transactions contemplated hereby and by each of the
other LTFS Transaction Documents.
          (e) Good Standing/Active Status Certificates. Zwigard shall have
received good standing certificates or certificates of active status, as
applicable, for LTFS from the Secretary of State or other official of its state
of incorporation, dated as of a date not earlier than five (5) Business Days
prior to the Closing Date.
     SECTION 5.3 Conditions to Obligations of LTFS. The obligations of LTFS to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions:
          (a) Representations, Warranties and Covenants. Without supplementation
after the date hereof, the representations and warranties of the Companies
contained in this

44



--------------------------------------------------------------------------------



 



Agreement shall be, (i) with respect to those representations and warranties
qualified by any materiality standard, true and correct in all respects, as of
the Closing Date, and (ii) with respect to all other representations and
warranties, true and correct in all material respects, as of the Closing Date,
with the same force and effect as if made as of the Closing Date. For purposes
of the preceding sentence, unless any and all breaches by the Companies and the
Stockholders of their respective representations and warranties in this
Agreement, in the aggregate, would have, as of the Closing Date, a Material
Adverse Effect on LTFS, such representations and warranties shall be deemed to
be true in all respects.
          (b) Legal Opinion. LTFS shall have received from Bilzin Sumberg Baena
Price & Axelrod LLP, counsel to the Stockholders and the Companies, a legal
opinion addressed to LTFS, dated the Closing Date, in form of Exhibit F annexed
hereto.
          (c) Good Standing/Active Status Certificates. LTFS shall have received
good standing certificates or certificates of active status, as applicable, for
each of the Companies from the Secretary of State or other official of their
respective states of incorporation, and from the Secretary of State or other
official of each other jurisdiction listed in Section 2.1(a) of the Company
Schedule, in each case dated as of a date not earlier than five (5) Business
Days prior to the Closing Date.
          (d) Deliveries. The Stockholders shall have executed, and caused to be
executed by any and all other parties thereto (other than LTFS and Investacorp),
and shall have delivered or caused to be delivered to LTFS and/or Investacorp,
as applicable, at or prior to Closing, the following agreements and other
documents, each of which shall be in full force and effect (each, an “Company
Transaction Document” and, collectively, the “Company Transaction Documents”):
certificates representing the Company Stock, properly endorsed in blank for
transfer, together with any stock transfer powers or other instruments,
appropriately executed, as may be necessary to transfer the Company Stock to
LTFS;
the Employment Agreement;
the Stock Option Agreement;
the Pledge Agreement;
the IAS Escrow Agreement;
the Escrow Agreement;
the Appointment/Resignation Documents;

45



--------------------------------------------------------------------------------



 



an incumbency and authority certificate from the duly appointed secretary of
each of the Companies in such form as shall be reasonably satisfactory to LTFS;
an incumbency and authority certificate from a duly authorized Person of the
GRAT in such form as shall be reasonably satisfactory to LTFS; and
such other documents and instruments as shall be reasonably requested by LTFS in
order to consummate the transactions contemplated hereby and by each of the
other Company Transaction Documents.
ARTICLE VI
INDEMNIFICATION
     SECTION 6.1 Indemnification by Zwigard. Subject to Section 6.6, Zwigard
shall indemnify and hold harmless LTFS and the Companies from and against, and
shall reimburse LTFS and the Companies for, any and all Damages that may be
sustained, suffered or incurred by any of them, whether as a result of any Third
Party Claim or otherwise, and which arise or result from or in connection with
or are attributable to (a) the breach of any of the covenants, representations,
warranties, agreements, obligations or undertakings of the Companies and the
Stockholders contained in this Agreement (other than any representations,
warranties, agreements, obligations or undertakings of the Companies that are
made as of, or required to be performed, subsequent to the IAS Transfer Date, in
the case of IAS, or subsequent to the Closing Date, in the case of all of the
other Companies), (b) any Post-Execution Customer Proceeding that is actually
asserted, brought, commenced and properly filed before any court, federal,
state, municipal or other governmental department or agency, self regulatory
organization, arbitrator or other tribunal after the date of this Agreement and
before Closing, and (c) any Claim set forth in Schedule 6.1 hereto (together
with Post-Execution Customer Proceedings referred to in the immediately
preceding sub-section (b), “Customer Proceeding Claims”). The right to assert a
Claim for indemnity pursuant to this Section 6.1 shall survive the Closing but
only for and up to a period ending the earlier of (a) eighteen (18) months after
the Closing Date and (b) July 1, 2009, except that (I) with respect to Claims
arising as a result of a breach of the representations and warranties in
(A) Section 2.1 and Section 2.4, it shall survive without limitation as to time,
and (B) Section 2.11, it shall survive for a period of three (3) years after the
Closing Date, and (II) with respect to Claims under clauses (b) or (c) above
(i.e., with respect to any Customer Proceeding Claim), until the resolution of
such Customer Proceeding Claim. Any Claim for indemnity asserted under (a),
above, must be so asserted in a Claim Notice delivered to Zwigard within the
relevant period hereinabove provided in accordance with Section 6.4 hereof in
order to survive until resolved and be enforceable hereunder. Subject to
Section 6.3, any Claim for indemnity asserted under (b) or (c) above (i.e.,
Claims with respect to Customer Proceeding Claims), must be so asserted in a
Claim Notice delivered to Zwigard prior to the resolution of such Customer
Proceeding Claim as provided in Section 6.3 hereof in order to survive until
resolved and be enforceable hereunder. A valid Claim Notice shall be deemed duly
delivered to Zwigard with respect to the Customer Proceeding Claims identified
on Schedule 6.1 to this Agreement.

46



--------------------------------------------------------------------------------



 



     SECTION 6.2 Indemnification by LTFS. Subject to Section 6.6, LTFS shall
indemnify and hold harmless each of the Stockholders from and against, and shall
reimburse each of the Stockholders for, any and all Damages that may be
sustained, suffered or incurred by any of them, whether as a result of any Third
Party Claim or otherwise, and which arise or result from or in connection with
or are attributable to (a) the breach of any of the covenants, representations,
warranties, agreements, obligations or undertakings of LTFS contained in this
Agreement, (b) the operation of IAS in accordance with Sections 4.13 and/or 4.14
above (including any failure by LTFS to timely make any Working Capital Loan as
required thereby) between the Closing Date and the IAS Transfer Date, and
(c) the breach of any of the covenants, representations, warranties, agreements,
obligations or undertakings of the Companies that are made as of, or required to
be performed, subsequent to the IAS Transfer Date, in the case of IAS, or
subsequent to the Closing Date, in the case of all of the other Companies. The
right to assert a Claim for indemnity pursuant to this Section 6.2 shall survive
the Closing but only for and up to a period ending the earlier of (a) eighteen
(18) months after the Closing Date and (b) July 1, 2009, except that the
representations and warranties in Section 3.1 shall survive without limitation
as to time, or (ii) with respect to any of LTFS’ obligations under Section 6.3
or Section 6.4 with respect to any Customer Proceeding Claim or Third Party
Claim, respectively, only for and up to a period ending upon the resolution of
such Customer Proceeding Claim or Third Party Claim. Any Claim for indemnity
must be asserted in a Claim Notice delivered to LTFS within the relevant period
hereinabove provided in accordance with Section 6.4 hereof in order to survive
until resolved and be enforceable hereunder.
     SECTION 6.3 Customer Proceeding Claims. LTFS hereby approves and consents
to the continued retention of counsel that has been previously retained to
represent the Companies in connection with the Customer Proceeding Claims set
forth in Schedule 6.1 and, subject to LTFS’ approval which shall not be
unreasonably withheld or delayed, Zwigard may replace or supplement such
previously retained counsel in connection with such Customer Proceeding Claims,
and may appoint any counsel chosen by Zwigard to represent the Companies in
connection with any Post-Execution Customer Proceeding that constitutes a
Customer Proceeding Claim. LTFS agrees to pay all fees, expenses and other
amounts (including reasonable fees and expenses of such counsel) arising on and
after the Closing Date in connection with such Customer Proceeding Claims until
the Basket threshold in Section 6.6(a) is exceeded, at which time Zwigard shall
indemnify LTFS and the Companies in excess of that amount. All such fees,
expenses and other amounts paid by LTFS shall be deemed to constitute
indemnifiable Damages for purposes of calculation of the Basket. Prior to
Closing, the Companies shall have full control of any and all proceedings in
connection with Customer Proceeding Claims (including the compromise and/or
settlement thereof). On and after the Closing Date, the applicable Company shall
remain liable and responsible for all Customer Proceeding Claims, although
Zwigard shall have full control of any and all proceedings in connection with
Customer Proceeding Claims which proceedings, on and after the Closing Date,
shall be vigorously and diligently prosecuted to a final conclusion unless
otherwise agreed to by LTFS. A Customer Proceeding Claim may not be settled on
or after the Closing Date by

47



--------------------------------------------------------------------------------



 



Zwigard without the prior written consent of LTFS (which consent shall not be
unreasonably withheld, conditioned or delayed). After the Closing, Zwigard and
the applicable Company’s legal counsel shall be provided full access to all
books and records related to Customer Proceeding Claims and LTFS shall be kept
fully informed by Zwigard and such Company’s legal counsel with respect to all
proceedings in connection with Customer Proceeding Claims. Claims with respect
to Customer Proceeding Claims shall not be subject to the requirements of
Section 6.4 (other than the requirement to duly provide a Claim Notice with
respect thereto).
     SECTION 6.4 Notice, etc. A Party required to make an indemnification and/or
reimbursement payment pursuant to this Agreement (sometimes referred to in this
Article VI as the “Indemnifying Party”) shall have no liability with respect to
any Claims or otherwise with respect to any covenant, representation, warranty,
agreement, undertaking or obligation under this Agreement, unless the party
entitled to receive such indemnification and/or reimbursement payment (sometimes
referred to in this Article VI as the “Indemnified Party”) gives notice to the
Indemnifying Party in accordance with the terms hereof, as soon as practical
following the time at which the Indemnified Party discovered or reasonably
should have discovered such Claim (except to the extent the Indemnifying Party
is not prejudiced by any delay in the delivery of such notice) and in any event
prior to the applicable date specified in Section 6.1 or 6.2, as applicable,
specifying (i), if applicable, the covenant, representation or warranty,
agreement, undertaking or obligation contained herein which it asserts has been
breached, (ii) in reasonable detail, the nature and dollar amount of any Claim
the Indemnified Party may have against the Indemnifying Party by reason thereof
under this Agreement, and (iii) whether or not the Claim is a Third Party Claim,
each such notice, a “Claim Notice”). All Claims other than Customer Proceeding
Claims by any Indemnified Party under this Article VI shall be asserted as
follows:
          (a) Third-Party Claims.
     (i) In the event that an Indemnified Party becomes aware of a Third Party
Claim for which an Indemnifying Party would be liable to an Indemnified Party
hereunder, the Indemnified Party shall, in accordance with the preamble to this
Section 6.4, provide a Claim Notice with respect to such Claim to the
Indemnifying Party. The Indemnifying Party will notify the Indemnified Party as
soon as practicable whether the Indemnifying Party desires, at its sole cost and
expense, to defend the Indemnified Party against such Third Party Claim. If the
Indemnifying Party notifies the Indemnified Party that the Indemnifying Party
desires to defend the Indemnified Party with respect to the Third Party Claim
pursuant to this Section 6.4(a), the Indemnifying Party shall retain counsel
(who shall be reasonably acceptable to the Indemnified Party) to represent the
Indemnified Party and the Indemnifying Party shall pay (subject to the
immediately following sentence) the reasonable fees and disbursements of such
counsel with regard thereto and the Indemnifying Party will not, as long as it
diligently conducts such defense, be liable to the Indemnified Party for any
fees or expenses of any other counsel or any other expenses with respect to the
defense of such Third Party Claim, in each case, incurred by or on behalf of the
Indemnified Party, including any such fees or expenses incurred prior to the
Indemnifying Party’s delivery of notice of assumption of the defense to the
Indemnified Party; provided, however, that any Indemnified Party is hereby

48



--------------------------------------------------------------------------------



 



authorized, prior to the date on which it receives written notice from the
Indemnifying Party of its assumption of such defense, to retain counsel, whose
reasonable fees and expenses shall be at the expense of the Indemnifying Party
(subject to the immediately following sentence), to file any motion, answer or
other pleading and take such other action which it reasonably shall deem
necessary to protect its interests or those of the Indemnifying Party until the
date on which the Indemnified Party receives such notice from the Indemnifying
Party (it being understood and agreed that, if an Indemnified Party takes any
such action that is prejudicial and causes a final adjudication that is adverse
to the Indemnifying Party, the Indemnifying Party will be relieved of its
obligations hereunder with respect to the portion of such Third Party Claim
prejudiced by the Indemnified Party’s action). The Parties agree that,
notwithstanding the assumption of the defense of any Third Party Claim by an
Indemnifying Party, all reasonable fees and expenses of its or the Indemnified
Party’s counsel or any other reasonable expenses with respect to the defense of
such Third Party Claim, in each case, incurred by or on behalf of the
Indemnifying Party in connection with the defense of such Third Party Claim
(including all indemnifiable fees, expenses and other amounts incurred by or on
behalf of the Indemnified Party prior to the Indemnifying Party’s assumption of
such defense) shall (x) be reimbursed to such Indemnifying Party by the
Indemnified Parties promptly upon invoice, as and when the same are incurred,
unless and until the Basket has been exceeded, and (y) be deemed to constitute
indemnifiable Damages for purposes of calculation of the Basket. After the
Indemnifying Party shall provide notice to the Indemnified Party of the
Indemnifying Party’s assumption of the defense with respect to any Third Party
Claim, the Indemnifying Party, so long as it diligently conducts such defense,
shall have full and exclusive control of the conduct of such defense and the
compromise and/or settlement of such Third Party Claim; provided, however, that,
(I) the Indemnifying Party shall not settle any Third Party Claim without the
prior written consent (which notice shall not be unreasonably withheld or
delayed) of the Indemnified Party if such Claim is not exclusively for monetary
damages, and (II) the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the sole cost and
expense of such Indemnified Party unless, and subject in all events to the
preceding sentence, (x) the Indemnifying Party and the Indemnified Party shall
have mutually agreed to the retention of such counsel or (y) the named parties
of any such proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate because a conflict or potential
conflict exists between the Indemnifying Party and the Indemnified Party which
makes representation of both parties inappropriate under applicable standards of
professional conduct. If requested by the Indemnifying Party, the Indemnified
Party agrees to cooperate with the Indemnifying Party and its counsel in
contesting any claim or demand which the Indemnifying Party defends or, if
appropriate and related to the Third Party Claim in question, in making any
counterclaim against the Person asserting the Third Party Claim or any
cross-complaint against any Person (other than the Indemnified Party or any of
its Affiliates). If the Indemnifying Party assumes the defense of a Third Party
Claim, then the Indemnifying Party will have no liability with respect to any
compromise or settlement of such Third Party Claim effected without its consent
(such consent not to be unreasonably withheld, conditioned or delayed).

49



--------------------------------------------------------------------------------



 



     (ii) If the Indemnifying Party fails to notify the Indemnified Party that
the Indemnifying Party desires to defend the Third Party Claim pursuant to the
preceding paragraph then the Indemnified Party will have the right to defend, at
the sole cost and expense of the Indemnifying Party (subject to the Basket and
Cap thresholds under Section 6.6), the Third Party Claim by all appropriate
proceedings, which proceedings will be vigorously and diligently prosecuted by
the Indemnified Party to a final conclusion or will be settled at the discretion
of the Indemnified Party (but subject to the prior written consent of the
Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including (except as provided in the immediately preceding sentence) any
settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party (subject to the Basket and Cap thresholds under Section 6.6),
cooperate with the Indemnified Party and its counsel in contesting any Third
Party Claim which the Indemnified Party is contesting, or, if appropriate and
related to the Third Party Claim in question, in making any counterclaim against
the Person asserting the Third Party Claim, or any cross-complaint against any
Person (other than the Indemnifying Party or any of its Affiliates). The
Indemnifying Party may retain separate counsel to represent it in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this paragraph, and the Indemnifying Party will bear its own costs and
expenses with respect to such participation.
     (iii) Notwithstanding the foregoing provisions of this Section 6.4(a), if
the Indemnifying Party has notified the Indemnified Party that the Indemnifying
Party disputes its liability hereunder to the Indemnified Party with respect to
such Third Party Claim (regardless of whether the Indemnifying Party has also
notified the Indemnified Party of its intent to assume the defense of such Third
Party Claim) and if such dispute is resolved in favor of the Indemnifying Party
as provided in Section 6.5, (i) the Indemnifying Party will not be required to
bear the costs and expenses of the defense pursuant to the preceding paragraphs
of this Section 6.4(a) (whether with respect to the Indemnifying Party’s or the
Indemnified Party’s counsel), and the Indemnified Party will fully reimburse the
Indemnifying Party in connection with such Third Party Claim, and (ii) none of
such reimbursed costs and expenses shall be deemed for any purpose to be counted
against the Basket or the Cap.
          (b) Direct Claims. In the event any Indemnified Party shall have a
Direct Claim against any Indemnifying Party hereunder, the Indemnified Party
shall send a Claim Notice with respect to such Claim to the Indemnifying Party.
          (c) Books and Records. After delivery of a Claim Notice, so long as
any right to indemnification exists pursuant to this Article VI, the affected
Parties each agree to retain all books and records related to such Claim Notice.
In each instance, the Indemnified Party shall have the right to be kept fully
informed by the Indemnifying Party and its legal counsel with respect to any
legal proceedings.

50



--------------------------------------------------------------------------------



 



     SECTION 6.5 Resolution and Payment.
          (a) Dispute Resolution Procedures. If any of the Indemnifying Parties
with respect to any Claim disputes all or any portion of such Claim, LTFS and
Zwigard will in good faith attempt to resolve such dispute. If on or before the
thirtieth (30th) Business Day after the effective date of the Claim Notice with
respect to the Claim as to which a dispute exists, the aforementioned Parties
have not resolved such dispute, then either LTFS or Zwigard, as the case may be,
may apply, as the exclusive dispute resolution procedure under this Article VI,
to the American Arbitration Association for resolution of such Claim, in which
case the resolution of such Claim and the disposition of the amount specified
therein shall be determined by an arbitration proceeding in accordance with the
commercial arbitration rules of the American Arbitration Association by three
(3) arbitrators appointed in accordance with such rules (the “Arbitrators”),
which arbitration shall be held in Miami-Dade County, Florida. Each Party shall
cooperate fully with the Arbitrators and provide the Arbitrators such
information, documents and records as he or she may request. All decisions of a
majority of the Arbitrators shall be final and binding on the Parties hereto.
The Arbitrators shall issue a written order stating the resolution of the Claim
(including the amount, if any, to be paid to the Indemnified Party or
Indemnifying Party, as the case may be). If any dispute is submitted to the
Arbitrators, each Party shall bear its own costs and expenses incurred in
connection with the submission of such dispute, unless the Arbitrators determine
that the nonprevailing party should bear the costs and expenses (including
reasonable legal fees and expenses of the prevailing party) and the fees and
costs of the Arbitrators shall be borne equally by LTFS and Zwigard.
          (b) Payment.
     (i) Escrowed Payments. Payment of a Claim with respect to a Customer
Proceeding Claim or a Third Party Claim shall be made promptly following the
later of (A) resolution of such Customer Proceeding Claim or Third Party Claim,
or (B) resolution of any disputes with respect to such Claim in accordance with
the procedures set forth in Section 6.5(a). Payment of a Direct Claim shall be
made promptly following the later of (A) receipt of the applicable Claim Notice
or (B) resolution of any disputes with respect to such Direct Claim in
accordance with the procedures set forth in Section 6.5(a). With respect to each
Claim made for payment by Zwigard to LTFS and the Companies, to the extent the
Note is unpaid at the time such Claim is made, LTFS shall have the option, in
its sole discretion, to place any and all payments that thereafter become due
under the Note, but solely as and when they become due (that is, no Note payment
may be placed into escrow prior to the actual due date thereof) and solely to
the extent of the amount of such Claim, into escrow (with respect to each Claim,
the “Escrowed Payments”) with the Escrow Agent pursuant to the terms of an
Escrow Agreement entered into at or prior to Closing by the Parties and the
Escrow Agent in the form annexed hereto as Exhibit G (the “Escrow Agreement”).
Except for Escrowed Payments properly escrowed in accordance with the
immediately preceding sentence and the Escrow Agreement, any other delay,
stoppage, setoff or withholding of payments under the Note (subject to any cure
periods set forth therein) by LTFS shall constitute an event of default under
the Note.

51



--------------------------------------------------------------------------------



 



     (ii) Satisfaction of Claims. With respect to each Claim made for payment to
LTFS and the Companies by Zwigard that is either undisputed or finally resolved
pursuant to the procedures set forth in Section 6.5(a), in whole or in part, in
favor of LTFS, Zwigard shall have the option, in his sole discretion, to satisfy
such Claim through either (A) a payment of cash directly to LTFS, (B) a release
of all or any portion of the Escrowed Payments with respect to such Claim to
LTFS as hereinafter provided, and/or (C) offset on a dollar for dollar basis,
payments thereafter due, in the order due, under the Note (by written notice of
such offset from Zwigard), and/or (D) any combination of the methods identified
in the preceding clauses (A) (B) and/or (C) (except that the method identified
in clause (C) shall, in all events, only be exercised if and to the extent that
all Escrowed Payments properly placed in escrow by LTFS as provided herein with
respect to such Claim have been fully released to LTFS as hereinafter provided),
in each case, so long as the aggregate amount delivered to LTFS pursuant to any
of the preceding methods equals the amount of such Claim, if undisputed, or the
amount that has been so resolved in favor of LTFS with respect to such Claim. If
Zwigard elects the release of Escrowed Payments as one of the methodologies for
satisfying any such Claim, then the Escrow Agent shall be directed jointly by
Zwigard and LTFS, pursuant to and in accordance with the terms of the Escrow
Agreement, to promptly release to LTFS from such Escrowed Payments an amount
which, after application of any payments made by or on behalf of Zwigard
pursuant to the method described in the preceding clause (A), shall equal the
lesser of (i) the amount of such Claim, if undisputed, or the amount that has
been so resolved in favor of LTFS with respect to such Claim, in either case,
plus any and all interest earned on such Escrowed Payments or (ii) the aggregate
balance of such Escrowed Payments plus any and all interest earned thereon. If
(I) a Claim made for payment by Zwigard is finally resolved in favor of Zwigard,
or (II) any portion of the Escrowed Payments with respect to a Claim that is
finally resolved, in whole or in part, in favor of LTFS and/or any interest
earned thereon remain in escrow after satisfaction of such Claim pursuant to any
of the methods identified in the preceding clauses (A) or (B) and/or any
combination thereof, the Escrow Agent shall be directed jointly by Zwigard and
LTFS, pursuant to and in accordance with the terms of the Escrow Agreement, to
promptly release to Zwigard, in the case of the preceding clause (I), the
aggregate amount of all Escrowed Payments with respect to such Claim together
with any and all interest earned thereon, or, in the case of the preceding
clause (II), the aggregate of all such remaining escrowed amounts. All released
portions of the Escrowed Payments to LTFS (but not any interest earned thereon)
and all payments due under the Note that are offset by Zwigard as hereinabove
provided shall be deemed to be reductions of the Purchase Price and of the
corresponding principal and interest amounts originally due under the Note to
the extent thereof. All released portions of the Escrowed Payments to Zwigard
(but not any interest earned thereon), shall be deemed to be payments made upon
the Note to the extent thereof.

52



--------------------------------------------------------------------------------



 



     SECTION 6.6 Limitations.
          (a) Basket. No Indemnifying Party shall be required to indemnify any
Indemnified Party under this Article VI in respect of a Claim unless and until
the aggregate of all amounts for which indemnity would otherwise be due against
and would otherwise be payable by such Indemnifying Party exceeds, on a
cumulative basis with respect to all such Claims, the sum of Two Million Five
Hundred Thousand Dollars ($2,500,000.00) (the “Basket”), in which case the
amount for which indemnity shall be due and payable shall be equal to the excess
over that amount; provided, however, that, notwithstanding the foregoing, the
Basket shall not apply to any Claim arising (i) pursuant to Section 6.2(b)
(i.e., the operation of IAS between the Closing Date and the IAS Transfer Date)
or Section 6.2(c) (i.e., post-Closing obligations of the Companies), (ii) from a
breach or other violation by LTFS of its obligations under Section 6.2 or a
breach or other violation by Zwigard of his obligations under Section 6.1,
(iii) a breach or other violation by LTFS of its obligations under Section 6.3
or Section 6.4 to pay all fees, expenses and other amounts with respect to
Customer Proceeding Claims or Third Party Claims, respectively, until the Basket
threshold is exceeded, or (iv) a breach or other violation by an Indemnified
Party of its obligations to reimburse the Indemnifying Party under
Section 6.4(a)(iii).
          (b) Cap. Notwithstanding anything set forth herein to the contrary,
Zwigard’s aggregate maximum liability with respect to each Claim (including any
Customer Proceeding Claims), shall be an amount (with respect to each Claim, the
“Cap”) equal to the difference of (i) Twenty Million Dollars ($20,000,000.00),
minus (ii) the aggregate amount of all payments previously made by or on behalf
of Zwigard in respect of any and all Claims (including pursuant to Section 6.3
and/or Section 6.4 and utilizing any one or more of the methods described in
Section 6.5(b)(ii), as applicable), and in no event shall Zwigard be liable or
otherwise responsible with respect to any Claim in excess of the Cap for such
Claim.
          (c) There shall be no liability to the extent of any Claim that is
covered by insurance held by the Indemnified Party (or to the extent the
Indemnified Party has been named as an additional insured), provided, however,
that the Indemnified Party shall be entitled to indemnification with respect to
the amount of any Claim that is in excess of the cash proceeds actually received
by such Indemnified Party (after deducting reasonable costs and expenses
incurred in connection with the recovery of such insurance proceeds, including
premium increases) pursuant to such insurance.
          (d) Each Claim shall be reduced by any indemnity, contribution or
other similar payment payable to any Indemnified Party by any third party with
respect to such Indemnification Claim and, if any Indemnified Party recovers
from third parties all or any part of any indemnification payments (including as
provided on Schedule 6.6) previously paid to it by the Indemnifying Party (and
even if such recovery occurs after the expiration of the time limit for the
survival of such Claim set forth in Section 6.1 or 6.2, as applicable), the
applicable Indemnified Party shall, within ten (10) Business Days, pay over to
the Indemnifying Party the amount so recovered.

53



--------------------------------------------------------------------------------



 



          (e) Each Claim shall be reduced by an amount equal to any cash
reduction of any taxes of Indemnified Party attributable to such Claim in
periods ending before the applicable indemnity payment is made.
          (f) No Stockholder shall be liable hereunder for any Claim to the
extent such Claim is attributable to any act or omission of LTFS or any of the
Companies or any of their respective Affiliates, after the Closing Date,
including any change in accounting methods, but specifically excepting any act
or omission taken on behalf of any such Company by Zwigard.
          (g) No Stockholder shall be liable with respect to any and/or all
Claim(s) resulting from a misrepresentation, breach of warranty or breach of a
covenant or agreement that would give rise to a right of termination by LTFS
under Section 7.1(d) and of which LTFS had Knowledge prior to the Closing, if
LTFS nevertheless elects to effectuate the Closing (regardless of whether LTFS
waives such breach in writing or otherwise).
     SECTION 6.7 Representations and Warranties. For purposes of indemnity under
this Article VI for breach of a representation or warranty, the representations
and warranties shall be the representations and warranties of the Indemnifying
Party made herein as of the date hereof (unless any such representation or
warranty provides that it speaks as of a different date), and shall be deemed to
be made again as of the Closing Date (unless any such representation or warranty
provides that it speaks as of the date hereof or any other date), without regard
to supplementation, modification or amendment pursuant to Section 4.4. For
purposes of this Article VI, to the extent that any representation or warranty
in this Agreement is qualified by words or phrases such as “material” or
“materially,” then the materiality qualifier with respect to such specific
breach shall be disregarded solely and only for purposes of calculating the
amount of a Claim under Section 6.1 or 6.2 and whether the Basket requirement
has been met.
     SECTION 6.8 Adjustment to Purchase Price. Amounts paid for indemnification
under Article VI shall be deemed for all relevant tax purposes to be an
adjustment to the Purchase Price, except as otherwise required by law.
     SECTION 6.9 Exclusive Remedy. Notwithstanding any other provision in this
Agreement to the contrary, no breach of any representation, warranty, covenant,
agreement or obligation contained in this Agreement or any other document or
instrument executed and delivered in connection therewith (including any and all
of the Transaction Documents) or otherwise with respect to the transactions
hereunder shall give rise to any right on the part of any Party, after the
Closing, to rescind this Agreement or any of the transactions contemplated
hereby. Furthermore, notwithstanding any other provision in this Agreement to
the contrary or otherwise, on and after the Closing Date, each Party’s sole and
exclusive remedy under this Agreement or at law or in equity or otherwise
against any and all Persons for any breach of any representation, warranty,
covenant, agreement, undertaking or obligation contained in this Agreement or
any other Transaction Document or directly or indirectly in connection with the
transactions contemplated hereunder shall be pursuant to and shall be determined
in accordance with this Article VI, except that the immediately preceding
limitation shall not apply to any breach or violation of any provision under
Article I, Section 4.3, Section 4.7, Section 4.8, Section 4.10, Section 4.11,
Section 4.12, Section 4.13, Section 4.14(b), Section 4.15, Section

54



--------------------------------------------------------------------------------



 



4.17, Section 4.20 and/or Section 4.21 or with respect to any breach or
violation of the Pledge Agreement, the Escrow Agreement, the Note, the Stock
Option Agreement or the Employment Agreement, which breaches and/or violations
shall (i) not be governed by this Article VI, (ii) shall be subject to any and
all remedies available hereunder, at law or in equity (including specific
performance as provided in Section 9.12) and without regard to any limitations
relating to the Basket or the Cap, and (iii) shall entitle the prevailing Party
in any action, suit or proceeding with respect thereto to recover from the other
Party such prevailing Party’s reasonable fees, costs and expenses of counsel
(including at trial and at all appellate levels).
ARTICLE VII
TERMINATION AND ABANDONMENT
     SECTION 7.1 Methods of Termination. The transactions contemplated herein
may be terminated and/or abandoned at any time but not later than the Closing:
          (a) by mutual written consent of LTFS and Zwigard;
          (b) by LTFS or Zwigard if any competent regulatory authority shall
have issued an order making illegal or otherwise restricting, preventing,
prohibiting or refusing to approve the transactions contemplated hereby, and
such order shall have become final and non-appealable;
          (c) by Zwigard, (i) upon a material breach of any representation or
warranty set forth in this Agreement on the part of LTFS, or if any such
representation or warranty of LTFS shall have become untrue, in either case,
such that the conditions set forth in Section 5.2(a) would not be satisfied as
of the Closing Date, or (ii) upon a material breach of any material covenant or
agreement set forth in this Agreement on the part of LTFS; provided, however,
that if such breach of a covenant or agreement by LTFS is curable by LTFS, then
Zwigard may not terminate this Agreement under this Section 7.1(c) for sixty
(60) days after delivery of written notice from Zwigard to LTFS of such breach,
provided LTFS continues to exercise commercially reasonable efforts to cure such
breach (it being understood that Zwigard may not terminate this Agreement
pursuant to this Section 7.1(c) if the Stockholders or the Companies shall have
materially breached this Agreement or if such breach by LTFS is cured during
such sixty (60)-day period;
          (d) by LTFS, (i) upon a material breach of any representation or
warranty set forth in this Agreement on the part of the Companies or any
Stockholder, or if any such representation or warranty of the Companies or any
Stockholder shall have become untrue, in either case, such that the conditions
set forth in Section 5.3(a) would not be satisfied as of the Closing Date, or
(ii) upon a material breach of any material covenant or agreement set forth in
this Agreement on the part of any Company or Stockholder; provided, however,
that if such breach of a covenant or agreement by a Company or Stockholder is
curable by any Stockholder or any of the Companies, then LTFS may not terminate
this Agreement under this Section 7.1(d) for sixty (60) days after delivery of
written notice from LTFS to Zwigard of such breach, provided any Stockholder or
any of the Companies continue(s) to exercise commercially

55



--------------------------------------------------------------------------------



 



reasonable efforts to cure such breach (it being understood that LTFS may not
terminate this Agreement pursuant to this Section 7.1(d) if LTFS shall have
materially breached this Agreement or if such breach by a Stockholder or a
Company is cured during such sixty (60)-day period); or
          (e) by LTFS or Zwigard if the Closing has not occurred by February 28,
2008, for any reason other than breach by the Party seeking to terminate unless
LTFS and Zwigard agree to an extension in writing.
     SECTION 7.2 Effect of Termination. The Parties acknowledge and agree that,
notwithstanding any other provision in this Agreement to the contrary or
otherwise, prior to the Closing Date, each Party’s sole and exclusive remedy
under this Agreement or at law or in equity or otherwise against any and all
Persons for any breach of any representation, warranty, covenant, agreement,
undertaking or obligation contained in this Agreement or any other Transaction
Document or directly or indirectly in connection with the transactions
contemplated hereunder shall be either (i) termination under Section 7.1 and
payment of the amounts set forth in this Section 7.2, or (ii) specific
performance under Section 9.12. In the event of termination by a Party, or both
Parties, pursuant to Section 7.1, written notice thereof shall forthwith be
given to the other Party and, except as set forth in this Section 7.2, all
further obligations of the Parties shall terminate, no Party shall have any
right against the other Party hereto or its officers, directors, employees,
Representatives or Affiliates, except that:
          (a) If this Agreement is so terminated by a Party because of any
intentional breach or intentional failure to perform of the other Party
(including, in the case of LTFS, any breach or failure of its obligations to
deliver the Purchase Price on the Closing Date as required hereby, whether as a
result of the failure to obtain financing or otherwise), then the breaching
Party shall pay to the other Party, as liquidated damages and as such other
Party’s sole and exclusive remedy, a termination fee equal to Five Million
Dollars ($5,000,000.00), by wire transfer of immediately available funds to an
account specified to such breaching Party by the other Party, within ten
(10) Business Days of the effective date of such termination. The Parties
acknowledge and agree that it would be impracticable or extremely difficult for
any Party to determine the actual damages resulting from any such breach or
failure to perform hereunder and, therefore, the Parties have agreed upon the
foregoing remedy as liquidated damages which shall not be deemed to be in the
nature of a penalty.
          (b) If this Agreement is so terminated by a Party because of any
unintentional breach or unintentional failure to perform of the other Party,
then the breaching Party shall pay to the other Party, as liquidated damages and
as such other Party’s sole and exclusive remedy, a termination fee equal to Five
Hundred Thousand Dollars ($500,000.00), by wire transfer of immediately
available funds to an account specified to such breaching Party by the other
Party, within ten (10) Business Days of the effective date of such termination.
The Parties acknowledge and agree that it would be impracticable or extremely
difficult for any Party to determine the actual damages resulting from any such
breach or failure to perform hereunder and, therefore, the Parties have agreed
upon the foregoing remedy as liquidated damages which shall not be deemed to be
in the nature of a penalty.

56



--------------------------------------------------------------------------------



 



          (c) If the transactions contemplated by this Agreement are terminated
and/or abandoned as provided herein, (i) any confidentiality agreement
previously executed by the Parties shall continue to be in effect in accordance
with its terms and (ii) each Party will return all documents, work papers and
other material (and all copies thereof) of the other Party, whether so obtained
before or after the execution hereof, to the Party furnishing the same.
          (d) If the transactions contemplated by this Agreement are terminated
and/or abandoned as provided herein, Section 2.20, Section 3.8, Section 4.16,
Section 7.2, Section 7.3 and Article IX of this Agreement shall survive such
termination and/or abandonment.
          The Parties acknowledge that the agreements contained in this
Section 7.2 are an integral part of the transactions contemplated in this
Agreement, and that, without these agreements, they would not enter into this
Agreement.
     SECTION 7.3 Fees and Expenses. Except as otherwise expressly provided in
this Agreement, whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses incurred in connection with this
Agreement and the transactions contemplated hereby (i) incurred by LTFS shall be
paid by LTFS and (ii) incurred by the Stockholders and the Companies shall be
paid by the Companies; provided, however, that, in the event that the
transactions contemplated by this Agreement are consummated, any expenses
incurred by the Stockholders or the Companies in connection with this Agreement
and the transactions contemplated hereby not paid on or prior to the Closing
Date by the Companies shall be paid by the Stockholders to the extent that such
expenses have not reduced the retained earnings or paid-in capital of the
Companies as of the Business Day immediately prior to the Closing Date.
ARTICLE VIII
DEFINITIONS
     SECTION 8.1 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
     “2007 Balance Sheets” has the meaning specified in Section 2.8.
     “338(h)(10) Adjustment” has the meaning specified in Section 4.12(d)(iii).
     “338(h)(10) Election” has the meaning specified in Section 4.12(d)(i).

57



--------------------------------------------------------------------------------



 



     “338(h)(10) Election Request” has the meaning specified in
Section 4.12(d)(i).
     “Affiliate” means, with respect to a Person, any other Person controlling,
controlled by or under common control with such first Person.
     “Agreement” has the meaning specified in the Preamble.
     “AMEX” means American Stock Exchange LLC.
     “Appointment/Resignation Documents” has the meaning specified in
Section 4.7(c).
     “Arbitrators” has the meaning specified in Section 6.5(a).
     “Audited Financial Statements” has the meaning specified in
Section 2.6(a)(i).
     “Basket” has the meaning specified in Section 6.6(a).
     “Blue Sky Laws” means the securities laws (including any and all rules and
regulations promulgated thereunder) of the individual states of the United
States of America.
     “Business Day” means a day of the year on which banks are not required or
authorized to be closed in the City of New York.
     “Calculated 338(h)(10) Adjustments” has the meaning specified in
Section 4.12(d)(v).
     “Calculated IAS Adjustments” has the meaning specified in Section 4.14(b).
     “Cap” has the meaning specified in Section 6.6(b).
     “Challenging Accountant” has the meaning specified in Section 1.6(c).
     “Claim” means any claim for indemnification, to be held harmless and/or
reimbursement made by an Indemnified Party pursuant to Article VI, including,
without limitation, with respect to any Customer Proceeding Claims.
     “Claim Notice” has the meaning specified in Section 6.4.

58



--------------------------------------------------------------------------------



 



     “Closing” has the meaning specified in Section 1.3.
     “Closing Date” has the meaning specified in Section 1.3.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commission” has the meaning specified in Section 2.7.
     “Company/Companies” has the meaning specified in the Recitals.
     “Company Schedule” has the meaning specified in the preamble to Article II.
     “Company Stock” has the meaning specified in the Recitals.
     “Company Transaction Document(s)” has the meaning specified in
Section 5.3(d).
     “Consummation 8-K” has the meaning specified in Section 4.11.
     “Contracts” has the meaning specified in Section 2.9(c).
     “control” has the meaning specified in Section 2.25(c)(vii).
     “controlled by” has the meaning specified in Section 2.25(c)(vii).
     “Corporate Records” has the meaning specified in Section 2.1(c).
     “Consulting Fee” has the meaning specified in Section 4.14.
     “CPA” has the meaning specified in Section 1.6(c).
     “Customer Proceeding Claims” has the meaning specified in Section 6.1.

59



--------------------------------------------------------------------------------



 



     “Damages” means the dollar amount of any loss, damage, expense or
liability, including, without limitation, reasonable attorneys’ fees and
disbursements, in each case, which is sustained, suffered or incurred by an
Indemnified Party and which is subject to indemnification under this Agreement;
provided, however, that no Indemnified Party shall seek, or be entitled to, and
Damages shall in no event include, any incidental, indirect, punitive, special,
multiple, exemplary or consequential damages of any kind or damages for loss of
profits, loss of revenue, or loss of business, nor shall any such Indemnified
Party accept payment of any award or judgment in respect of any Claim to the
extent that such award or judgment includes any such excluded damages. Each
party entitled to indemnification pursuant to Article VI shall take all
reasonable steps to mitigate all losses, costs, expenses and damages (including
all Damages) after becoming aware of any event which could reasonably be
expected to give rise to any losses, costs, expenses and damages that are
indemnifiable or recoverable hereunder or in connection herewith. Subject to the
foregoing, with respect to each Claim, the amount of Damages shall be the amount
finally determined by the Arbitrators or the amount agreed to upon settlement in
accordance with the terms of this Agreement, if a Third Party Claim, or by the
Parties, if a Direct Claim.
     “Direct Claim” means any Claim other than a Third Party Claim.
     “Disclosure Schedules” means, collectively, the Company Schedule and the
LTFS Schedule.
     “Employee Benefit Plans” has the meaning specified in Section 2.14(a).
     “Employee Welfare Plans” has the meaning specified in Section 2.14(c).
     “Employment Agreement” has the meaning specified in Section 4.7(a).
     “Entity” means any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, limited
liability limited partnership, joint venture, estate, trust, company (including
any limited liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Entity.
     “Environmental Law” means any federal, state, local or foreign law,
regulation, order, decree, permit, authorization, common law or agency
requirement relating to: (i) the protection, investigation or restoration of the
environment, health and safety, or natural resources; (ii) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(iii) noise, odor, wetlands, pollution, or contamination.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “Escrow Agent” means Mellon UNB.

60



--------------------------------------------------------------------------------



 



     “Escrow Agreement” has the meaning specified in Section 6.5(b)(i).
     “Escrowed Payments” has the meaning specified in Section 6.5(b)(i).
     “Exchange Act” the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
     “Execution 8-K” has the meaning specified in Section 4.11.
     “Filing Deadline” has the meaning specified in Section 4.12(d)(i).
     “Financial Statements” has the meaning specified in Section 2.6(a)(iii).
     “FINRA” means Financial Industry Regulatory Authority.
     “Form BD” has the meaning specified in Section 2.25(c)(i).
     “Forms 8-K” has the meaning specified in Section 4.11.
     “Frost” means Dr. Phillip Frost, an individual.
     “Governmental Entity” means any court, administrative agency, commission,
governmental or regulatory authority, whether domestic or foreign.
     “GRAT” has the meaning specified in the Preamble.
     “Gross-Up Formula” has the meaning specified in Section 4.12(d)(iv).
     “Grossed-Up 338(h)(10) Adjustments” has the meaning specified in
Section 4.12(d)(iv).
     “Grossed-Up IAS Adjustment” has the meaning specified in Section 4.14(b).
     “Grossed-Up IAS Penalties and Interest Payment” has the meaning specified
in Section 4.14(b).

61



--------------------------------------------------------------------------------



 



     “Grossed-Up Penalties and Interest Payment” has the meaning specified in
Section 4.12(d)(iv).
     “Hazardous Substance” means any substance that is, in relevant form or
concentration: (i) limited, prohibited or regulated pursuant to any
Environmental Law; or (ii) any petroleum product or by-product,
asbestos-containing material, lead-containing paint or plumbing, polychlorinated
biphenyls, radioactive materials or radon.
     “IAS” means Investacorp Advisory Services, Inc., a Florida corporation.
     “IAS Adjustment” has the meaning specified in Section 4.14(b).
     “IAS Escrow Agreement” has the meaning specified in Section 1.7.
     “IAS Form ADV” has the meaning specified in Section 2.25(e)(i).
     “IAS Stock” has the meaning specified in Section 1.2.
     “IAS Stock Transfer Documents” has the meaning specified in Section 1.7.
     “IAS Transfer Date” has the meaning specified in Section 1.2.
     “Indemnified Party” has the meaning specified in Section 6.4.
     “Indemnifying Party” has the meaning specified in Section 6.4.
     “Investacorp” has the meaning specified in Section 2.5.
     “Investacorp Company/Investacorp Companies” has the meaning specified in
Recitals.
     “Investment Advisers Act” has the meaning specified in Section 2.25(e)(i).
     “IRS” has the meaning specified in Section 2.11(n).

62



--------------------------------------------------------------------------------



 



     “Knowledge” means, (i) when used with respect to, individually or
collectively, the Stockholders or any of the Companies, the actual (and not
constructive) knowledge of Zwigard, Scott Sherwood, Patrick Farrell, Randy
Nestel or Asela Mantecon, without duty of inquiry, and (ii) when used with
respect to LTFS, the actual (and not constructive) knowledge of Lampen, Mark
Zeitchick, Diane Chillemi, Joseph Giovanniello or Frost, without duty of
inquiry.
     “Leases” has the meaning specified in Section 2.9(b).
     “Lien” has the meaning specified in Section 2.3.
     “LTFS” has the meaning specified in the Preamble.
     “LTFS Companies” means LTFS and its subsidiaries, including Ladenburg
Thalmann & Co. Inc., the wholly-owned principal operating subsidiary of LTFS,
and including, from and after the Closing, each and all of the Companies.
     “LTFS Financial Statements” has the meaning specified in Section 3.5(a).
     “LTFS Schedule” has the meaning specified in the preamble to Article III.
     “LTFS SEC Filings” has the meaning specified in Section 3.5(a).
     “LTFS Stock” means the common stock, par value $0.0001 per share, of LTFS.
     “LTFS Transaction Document(s)” has the meaning specified in Section 5.2(d).
     “Material Adverse Effect” means, when used in connection with an entity,
any change, event or effect that is materially adverse to the consolidated
businesses, assets (including intangible assets), revenues, financial condition,
or results of operations of such entity and each and all of its Affiliates,
taken as a whole, it being understood that none of the following, alone or in
combination, shall be deemed to constitute a Material Adverse Effect:
(i) changes, events or effects attributable to the public announcement or
pendency of the transactions contemplated hereby, (ii) changes, events or
effects attributable to general global, national or regional economic and/or
political conditions or which affect the market area or industry of such entity
(including fluctuations of any magnitude in interest rates, currency rates,
taxes, changes in any laws and/or regulations applicable to such entity),
(iii) changes, events or effects attributable to changes in U.S. GAAP,
(iv) changes, events or effects attributable to actions or omissions of a Party
taken with the prior informed written consent of the other Party, (v) changes,
events or

63



--------------------------------------------------------------------------------



 



effects attributable to the transactions contemplated hereby or resulting from a
Party’s compliance with the terms or conditions of this Agreement, and/or
(vi) costs and expenses incurred, accrued or to be incurred or accrued in
connection with the transactions contemplated hereby, including employee
severance costs and attorneys’ and accountants’ fees.
     “NASD” means The National Association of Securities Dealers, Inc. and,
where the context requires, its affiliate, NASD Regulation, Inc.
     “Net Worth Reimbursements” has the meaning specified in Section 1.6(a).
     “Net Worth Reimbursements Estimate” has the meaning specified in
Section 1.6(a).
     “Note” has the meaning specified in Section 1.4.
     “Part 1 Fees” has the meaning specified in Section 1.6(a).
     “Parties” has the meaning specified in the definition of “Party.”
     “Party” means, as the context requires, the Stockholders and the Companies,
on the one hand, and LTFS, on the other hand (collectively, the “Parties”).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Permits” has the meaning specified in Section 2.7.
     “Person” means any individual or Entity.
     “Pledge Agreement” has the meaning specified in Section 1.5.
     “Post-Execution Customer Proceeding(s)” has the meaning specified in
Section 2.6(d).
     “Pre-Closing Compensation Plan” has the meaning specified in Section 4.6.
     “Post-Closing Payment” has the meaning specified on Schedule 1.8.
     “Proceedings” has the meaning specified in Section 2.10.
     “Purchase Price” has the meaning specified in Section 1.4.
     “Representatives” of any Party means such Party’s employees, accountants,
auditors, actuaries, counsel, financial advisors, bankers, investment bankers
and consultants.
     “Returns” has the meaning specified in Section 2.11(b).
     “Securities Act” the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

64



--------------------------------------------------------------------------------



 



     “Services” has the meaning specified in Section 4.14.
     “Short Year Return” has the meaning specified in Section 4.12(a).
     “SIPC” has the meaning specified in Section 2.25(c)(iv).
     “Stockholders” has the meaning specified in the Preamble.
     “Stock Option Agreement” has the meaning specified in Section 4.7(b)
     “Tax” or “Taxes” means all income, gross receipts, sales, stock transfer,
excise, bulk transfer, use, employment, franchise, profits, property or other
taxes, fees, stamp taxes and duties, assessments, levies or charges of any kind
whatsoever (whether payable directly by a Party or by or with the other Party),
together with any interest and any penalties, additions to tax or additional
amounts imposed by any taxing authority with respect thereto.
     “Tax Ruling” has the meaning specified in Section 2.11(g).
     “Third Party Claim” means any Claim made with respect to any claim, demand,
suit, proceeding or action made by a Person other than a Party or any Affiliate
of such Party.
     “Transaction Documents” mean, collectively, this Agreement, the Company
Transaction Documents and the LTFS Transaction Documents.
     “True-Up” has the meaning specified in Section 1.6(c).

     “True-Up Results Notice” has the meaning specified in Section 1.6(c).
     “Unaudited Investacorp Companies Financial Statements” has the meaning
specified in Section 2.6(a)(ii).
     “Unaudited VIA Companies Financial Statements” has the meaning specified in
Section 2.6(a)(iii).
     “under common control with” has the meaning specified in
Section 2.25(c)(vii).
     “U.S. GAAP” has the meaning specified in Section 2.6(a).
     “VIA Company/VIA Companies” has the meaning specified in the Recitals.
     “Working Capital Loan” has the meaning specified in Section 4.14.
     “Zwigard” has the meaning specified in the Preamble.
     “Zwigard Contribution” has the meaning set forth in Section 4.6.

65



--------------------------------------------------------------------------------



 



ARTICLE IX
GENERAL PROVISIONS
     SECTION 9.1 Notices. All notices, demands, requests and other
communications required or permitted hereunder (each, a “Notice”) shall be in
writing, and shall be (i) personally delivered; (ii) sent by a nationally
recognized overnight delivery service; or (iii) sent by certified or registered
mail, return receipt requested. All Notices personally delivered shall be deemed
effective when actually delivered as documented in a delivery receipt. All
Notices sent by a nationally recognized overnight delivery service shall be
deemed effective and received one (1) Business Day following delivery by the
sender to such delivery service. All Notices sent by certified or registered
mail, return receipt requested, shall be deemed effective and received five
(5) days after having been deposited in the United States mail. Any Party may
designate a change of address, or require that Notices be provided to additional
persons, upon written Notice to and receipt by the other Party. The Parties
agree that legal counsel for any Party may provide notice hereunder on behalf of
such Party. All Notices shall be sent to the addressee at its address set forth
following its name below:
(a)     If to the Stockholders:
c/o Investacorp, Inc.
15450 New Barn Road
Miami Lakes, Florida 33014
Attention: Bruce Zwigard, President
If to LTFS:
Ladenburg Thalmann Financial Services Inc.
4400 Biscayne Boulevard, 12th Floor
Miami, Florida 33137
Attention: Richard Lampen, President
and
Ladenburg Thalmann Financial Services Inc.
153 East 53rd Street, 49th Floor
New York, New York 10022
Attention: Joseph Giovanniello, Esq.

66



--------------------------------------------------------------------------------



 



In each case with a copy to:
Graubard Miller
The Chrysler Building
405 Lexington Avenue, 19th Floor
New York, New York 10174-1901
Attention: David Alan Miller, Esq.
and
Bilzin Sumberg Baena Price & Axelrod LLP
200 S. Biscayne Boulevard, Suite 2500
Miami, Florida 33131-5340
Attention: Alan D. Axelrod, Esq.
     SECTION 9.2 Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by the Parties.
     SECTION 9.3 Waiver. A Party may (a) extend the time for the performance of
any of the obligations or other acts of the other Party, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto and (c) waive compliance with any of the
agreements or conditions contained herein. Any such extension or waiver shall be
valid only if set forth in an instrument in writing signed by the Party to be
bound thereby. No waiver by any Party of any term or condition of this
Agreement, in any one or more instances, shall be deemed to be or construed as a
waiver of the same or any other term or condition of this Agreement on any
future occasion.
     SECTION 9.4 Interpretation. The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. In this Agreement, unless a
clear contrary intention appears:
          (a) references in this Agreement to Sections, Articles, Recitals,
Exhibits, Schedules or Preamble refer to the sections, articles, recitals,
exhibits, schedules or main preamble, respectively, of this Agreement;
          (b) the words “include,” “includes” and “including” when used herein
shall be deemed in each case (unless already stated) to be followed by the words
“without limitation”;
          (c) when a reference is made in this Agreement to a certain number of
days, such reference shall be deemed to refer to “calendar” days unless the
reference expressly indicates that the reference is being made with respect to
Business Days;
          (d) the phrases “the date of this Agreement,” “the date hereof,” and
terms of similar import, unless the context otherwise requires, shall be deemed
to refer to the date first set forth in the Preamble;
          (e) accounting terms used but not otherwise defined herein have the
meanings given to them under U.S. GAAP;
          (f) the term “dollars” or “$” means United States Dollars;

67



--------------------------------------------------------------------------------



 



          (g) the masculine, feminine or neuter gender and the singular or
plural number shall be deemed to include the others whenever the context so
requires;
          (h) words such as “herein,” “hereinafter,” “hereof,” “hereby” and
“hereunder” and the words of like import refer to this Agreement as a whole and
not to any particular Article, Section or other provision hereof;
          (i) references to documents, instruments or agreements shall be deemed
to refer as well to all addenda, exhibits, schedules or amendments thereto;
          (j) with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and
          (k) reference to any Person includes such Person’s permitted
successors and assigns (including, if such Person is deceased or incapacitated,
such Person’s duly appointed representatives or attorneys-in-fact, as
applicable), and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually.
     SECTION 9.5 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.
     SECTION 9.6 Entire Agreement. This Agreement (including the Schedules and
Exhibits hereto), together with any confidentiality agreement previously
executed by the Parties, constitute the entire agreement and supersede all prior
agreements and undertakings, both written and oral, among the Parties with
respect to the subject matter hereof and, except as otherwise expressly provided
herein, are not intended to confer upon any other Person any rights or remedies
hereunder. The Parties specifically represent, each to the other, that there are
no additional or supplemental agreements among them related in any way to the
matters herein contained unless specifically included or referred to herein.
Each Party hereby acknowledges and agrees that, except for the representations
and warranties of the other Parties expressly set forth in this Agreement, none
of such other Parties has made any representation or warranty, express or
implied, and all such other representations and warranties are hereby expressly
disclaimed. Each Party hereby further acknowledges and agrees that, except for
the representations and warranties expressly set forth in this Agreement, such
Party has not relied, with respect to the transactions contemplated by this
Agreement, on any statement, information or documents communicated, furnished or
otherwise made available to such acknowledging Party and/or its advisors,
auditors and other representatives.
     SECTION 9.7 Benefit. This Agreement may not be assigned (whether directly
or indirectly, by operation of law or otherwise) by any Party without the prior
written consent of the other Party. This Agreement shall inure to the benefit of
and be binding upon the successors of the Parties. The terms and provisions of
this Agreement are intended solely for the benefit of each Party hereto and
their respective successors or permitted assigns, and it is not the intention of
the Parties to confer third-party beneficiary rights upon any other Person other
than any Person entitled to indemnity under Article VI.

68



--------------------------------------------------------------------------------



 



     SECTION 9.8 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Florida without giving
effect to principles of conflicts of law.
     SECTION 9.9 Counterparts; Facsimile Signatures. This Agreement and each
other document executed in connection with the transactions contemplated hereby,
and the consummation thereof, may be executed in one or more counterparts, all
of which shall be considered one and the same document and shall become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Party, it being understood that all Parties need not
sign the same counterpart. Delivery by facsimile or e-mail transmission in PDF
format to counsel for the other Party of a counterpart executed by a Party shall
be deemed to meet the requirements of the previous sentence and to constitute
good and effective delivery for all purposes.
     SECTION 9.10 Consent to Jurisdiction and Service of Process. Each
Stockholder and Company hereby irrevocably appoints Bruce Zwigard, at his
offices at 15450 New Barn Road, Miami Lakes, Florida 33014, and LTFS hereby
irrevocably appoints the President of LTFS, at its offices at 4400 Biscayne
Boulevard, Miami, Florida 33137, its lawful agent and attorney to accept and
acknowledge service of any and all process against it in any action, suit or
proceeding arising out of or relating to this Agreement or any of the
Transaction Documents or any of the transactions contemplated thereby and upon
whom such process may be served, with the same effect as if such Party were a
resident of the State of Florida and had been lawfully served with such process
in such jurisdiction, and waives all claims of error by reason of such service,
provided that in the case of any service upon such agent and attorney, the Party
effecting such service shall also deliver a copy thereof to the other Parties at
the address and in the manner specified in Section 9.2. The Parties will enter
into such agreements with such agents as may be necessary to constitute and
continue the appointment of such agents hereunder. In the event that such agent
and attorney resigns or otherwise becomes incapable of acting as such, such
Party will appoint a successor agent and attorney in Miami-Dade County, Florida,
reasonably satisfactory to the other Parties, with like powers. Each Party
hereby irrevocably submits to the exclusive jurisdiction of the United States
District Court for the Southern District of Florida or any court of the State of
Florida located in Miami-Dade County, Florida, in any such action, suit or
proceeding arising out of or relating to this Agreement or any of the
Transaction Documents or any of the transactions contemplated thereby, and
agrees that any such action, suit or proceeding shall be brought only in such
court; provided, however, that (i) such exclusive jurisdiction shall not apply
to the resolution of claims for indemnity pursuant to Article VI, each and all
of which shall be resolved in accordance with the procedures set forth in
Section 6.5(a), and (ii) such consent to jurisdiction is solely for the purpose
referred to in this Section 9.10 and shall not be deemed to be a general
submission to the jurisdiction of said courts or in the State of Florida other
than for such purpose. Subject to the immediately preceding proviso, each Party
hereby irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such action,
suit or proceeding brought in such a court and any claim that any such action,
suit or proceeding brought in such a court has been brought in an inconvenient
forum.

69



--------------------------------------------------------------------------------



 



     SECTION 9.11 Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF THE PARTIES HERETO IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF.
     SECTION 9.12 Specific Performance. The Parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached, except for those provisions with respect to which indemnification
under Article VI is the sole and exclusive remedy as provided in Section 6.9. It
is accordingly agreed that, except as provided in Section 6.9, and except in the
event that a Party elects to terminate this Agreement pursuant to Section 7.1(c)
or (d), as applicable (in which case, the remedies set forth in Section 7.2
shall govern), the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and/or any other Transaction
Document to enforce specifically the terms and provisions hereof and thereof in
any court of the United States or any state having jurisdiction (including in
connection with any failure to close in violation of this Agreement), this being
in addition to any other remedy to which they are entitled hereunder, at law or
in equity.
     SECTION 9.13 Rules of Construction. The Parties agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.
[SIGNATURES LOCATED ON THE NEXT PAGE.]

70



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the date first written above.

            LTFS:


LADENBURG THALMANN FINANCIAL SERVICES INC.
    By:   /s/ Richard J. Lampen         Name:   Richard J. Lampen       
Title:   President and CEO     

            STOCKHOLDERS:
      /s/ Bruce A. Zwigard       Bruce A. Zwigard           

            BRUCE A. ZWIGARD GRANTOR RETAINED ANNUITY TRUST, dated June 20, 2007

    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Trustee     

            INVESTACORP COMPANIES:


INVESTACORP INC.
      By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard       
Title:   Chairman and CEO     

            INVESTACORP ADVISORY SERVICES, INC.
    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Chairman and CEO     

[First signature page to Stock Purchase Agreement.
Signatures continue on the next page.]

 



--------------------------------------------------------------------------------



 



            INVESTACORP GROUP, INC.
      By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard       
Title:   Chairman and CEO     

            VIA COMPANIES:


VALOR INSURANCE AGENCY INC.
      By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard       
Title:   Chairman and CEO     

            VALOR INSURANCE AGENCY OF MAINE, INC.
    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Chairman and CEO     

            VALOR INSURANCE AGENCY OF MASSACHUSETTS, INC.
    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Chairman and CEO     

            VIA INSURANCE AGENCY, INC.
      By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard       
Title:   Chairman and CEO     

[Second signature page to Stock Purchase Agreement.
Signatures continue on the next page.]

 



--------------------------------------------------------------------------------



 



            VALOR INSURANCE AGENCY OF ALABAMA, INC.
    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Chairman and CEO     

            VALOR INSURANCE AGENCY OF TEXAS, INC
    By:   /s/ Bruce A. Zwigard         Name:   Bruce A. Zwigard        Title:  
Chairman and CEO     

[Third and final signature page to Stock Purchase Agreement.]

 